          Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 1 of 74




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- X
 CALVIN BUARI,

                                             Plaintiff,

                            - against -

 THE CITY OF NEW YORK; New York City Police
 Department Detectives ANDREW DIETZ, FNU TRACY,                                  18-CV-12299 (ER)(BCM)
 VINCENT PRICE, EUGENE GOTTWIN, JOSEPH
 NEENAN, CHRISTINE FORTUNE; Bronx County District
 Attorney’s Office Investigators JOHN WALL, FNU                                  AMENDED
 SCHIFFMAN, FRANK VIGGIANO; Bronx County District                                COMPLAINT
 Attorney’s Office Assistant District Attorneys ALLEN
 KAREN, FELICITY LUNG, PETER CODDINGTON, GINA                                    JURY TRIAL
 MIGNOLA; and “JOHN and/or JANE DOES” # 1-10 who                                 DEMANDED
 are currently unknown members of the New York City Police
 Department; and “RICHARD and/or RACHEL ROES # 1-
 10” who are currently unknown members of the Bronx
 County District Attorney’s Office, all of whom are being sued
 in their individual capacities,

                                              Defendants.
---------------------------------------------------------------------------- X

   Plaintiff Calvin Buari, by and through his attorneys, the undersigned, states as follows:

                                     PRELIMINARY STATEMENT

        1.       The Plaintiff, Mr. Calvin Buari (“Mr. Buari”), through his undersigned counsel

brings this civil rights action against the City of New York (“City”) based on and arising out of

the wrongful acts and omissions of the New York City Police Department (“NYPD”), the Bronx

County District Attorney’s Office (“BCDAO”), and individual employees and agents of these

office, for violating his rights secured by the Fourth, Fifth, Sixth, and Fourteenth Amendments to

the Constitution and the State of New York.

        2.       The grounds for this action arise out the wrongful, unlawful, and improper acts of

these defendants, including the creation and perpetuation of false evidence and conspiracy to create
           Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 2 of 74




and perpetuate false evidence; suppression and concealment of exculpatory evidence and

conspiracy to suppress and conceal exculpatory evidence in violation of Mr. Buari’s civil rights;

false arrest; malicious prosecution; and intentional infliction of emotional distress.

       3.      Mr. Buari seeks damages, both compensatory and punitive, an award of costs and

attorney’s fees, and such other and further relief as this court deems just and proper, for having

spent over two decades in prison for crimes he did not commit. Although he consistently

maintained his innocence at trial and throughout his numerous years in prison, Mr. Buari was

branded as a murderer and was egregiously restricted in his ability to clear his name.

       4.      Mr. Buari seeks monetary damages against the City pursuant to Monell v. New York

City Department of Social Services, 436 U.S. 658 (1978) for the deliberate indifference of

policymakers at the NYPD and the BCDAO to constitutional violations Mr. Buari faced herein.

       5.      The tragic events that underlie this litigation arose on September 10, 1992, when

Salhaddin and Elijah Harris, the (“Harris brothers”), were shot and killed on the south side of 213th

Street near its intersection with Bronxwood Avenue in the Bronx, New York.

       6.      NYPD detectives at the 47th Precinct were unsuccessful in finding any significant

leads towards identifying the shooter. As the crack-cocaine epidemic brought a record-setting

number of murders to this neighborhood, they were under immense pressure to solve this crime.

       7.      In an effort to close the case, members of the NYPD focused their efforts on

implicating Mr. Buari, who was known in the 47th Precinct. However, the NYPD lacked any

probable cause or even reasonable suspicion to believe Mr. Buari had any connection to the

murders.

       8.      The NYPD arrested Mr. Buari for the murders of the Harris brothers based on false

statements that were coerced out of Alrick Griffiths (“Mr. Griffiths”), who is now deceased. Mr.



                                                      2
            Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 3 of 74




Griffiths was a known drug dealer with a history of arrest (by the NYPD), with prior arrests for

drug and gun possession. After Mr. Buari was indicted and arraigned for the murders, Mr. Griffiths

fled to Jamaica to avoid further police coercion.

       9.       Members of the BCDAO falsely advised the trial court that their office was “ready

for trial,” however Mr. Buari’s trial was adjourned for years due to their inability to present a case

against him.

       10.      In and about August of 1995, nearly three years after Mr. Buari was arrested, the

BCDAO and the 47th Precinct’s renewed their conspiracy to falsely convict Mr. Buari by using

coercion and inducement to cause another local drug dealer, Dwight Robinson, (“Mr. Robinson”)

to implicate Mr. Buari. Mr. Robinson had been a protégé of Mr. Griffiths and responsible for

numerous deaths in the Bronxwood area. Mr. Robinson was the actual murderer of the Harris

brothers.

       11.      The prosecution knew they could rely on Mr. Robinson to falsely implicate Mr.

Buari for murdering the Harris brothers, because the NYPD were initially investigating him for

attempting to shoot and kill Mr. Buari. With the backing of Detective Vincent Price and prosecutor

Allen Karen, Mr. Robinson used coercion and impermissible suggestion to induce several of his

drug-dealing associates to falsely his false claims against Mr. Buari. The prosecution also offered

deals to the various cooperators in exchange for their false testimony against Mr. Buari.

       12.      Mr. Buari’s trial lasted from October 11, 1995, through October 30, 1995. The only

evidence against Mr. Buari was the testimony of Mr. Robinson and his drug dealing associates –

testimony that the police and prosecutors knew to be false. Based on that false evidence, Mr. Buari

was convicted of two counts of murder in the second degree and sentenced to consecutive

indeterminate terms of imprisonment from twenty-five years to life.



                                                      3
         Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 4 of 74




       13.      Mr. Robinson was rewarded for his role in causing Mr. Buari’s conviction by being

allowed to operate his drug trade without any “heat” from the police. His dynasty was short-lived,

though, because his murderous disposition caused him to commit another heinous murder in a

strikingly similar fashion to his murder of the Harris brothers. Mr. Robinson was arrested for the

murder of Leroy McLennon on June 20, 1997 and was eventually sentenced to 25 years to life

imprisonment.

       14.      On December 29, 2003, while incarcerated, Mr. Robinson confessed to murdering

the Harris brothers. Around this same time, another trial witness, Kintu Effort, confessed to falsely

implicating Mr. Buari due to the coercive tactics of the NYPD and the prosecution. However, the

BCDAO continued to thwart the fact of Mr. Buari’s innocence from being known. BCDAO

investigators used intimidation and coercive tactics to cause Mr. Robinson and Mr. Effort to recant

their confessions and on April 10, 2006, Mr. Buari’s 440 motion based on the Robinson confession

and Effort recantation was denied.

       15.      In 2015, new eyewitnesses came forward to testify to Mr. Buari’s innocence and

Mr. Robinson’s guilt and the BCDAO again resorted to coercion and intimidation to uphold Mr.

Buari’s false conviction. Under the guise of an extra-judicial investigation by its newly formed

Conviction Integrity Unit, BCDAO prosecutors and investigators sought out and berated Mr.

Buari’s newly discovered witnesses; disrupted their familial relationships; and prolonged their

“investigation” to frustrate and prevent Mr. Buari’s exoneration. Despite these efforts, several

witnesses remained undeterred from telling the truth and Mr. Buari was eventually exonerated on

May 5, 2017.




                                                     4
         Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 5 of 74




       16.     After spending twenty-one years in prison, Mr. Buari was finally released on May

8, 2017. The BCDAO initially appealed the trial court’s decision to vacate the conviction but

ultimately dismissed the indictment on March 21, 2018.

                                         JURISDICTION

       17.     This action is brought pursuant to 42 U.S.C. §§ 1983, 1985, 1988, and the Fourth,

Fifth, Sixth, Ninth, and Fourteenth Amendments to the United States Constitution and pursuant to

Article 1 §§ 1, 6, and 12 of the Constitution of the State of New York.

       18.     Jurisdiction is founded upon 28 U.S.C. §§ 1331 and 1343 and the previously

mentioned statutory and constitutional provisions.

       19.     Plaintiffs further invoke the supplemental jurisdiction of this Court, pursuant to 28

U.S.C. § 1367(a), to hear and decide claims arising under state law that are so related to claims in

this action within the original jurisdiction of this Court that they form part of the same case or

controversy.

                                              VENUE

       20.     Venue is proper for the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. § 1391(b).

                                         JURY DEMAND

       21.     Pursuant to the Seventh Amendment of the United States Constitution, Plaintiff

requests a jury trial on all issues and claims set forth in this Complaint.

                                             PARTIES

       22.     Plaintiff Calvin Buari is a citizen of the United States and was at all times relevant

to this Complaint a resident of the State of New York.




                                                      5
         Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 6 of 74




       23.     Defendant City is a municipal corporation created and authorized under the laws of

the State of New York. It is authorized by law to maintain a police department and does maintain

the NYPD which acts as its agent in the area of law enforcement and for which it is ultimately

responsible. The City assumes the risks incidental to the maintenance of a police force and the

employment of police officers.

       24.     Defendant Detective Andrew Dietz (“Det. Dietz”) was at all times relevant to this

Complaint a duly appointed and acting Detective of the NYPD, acting under color of law and in

his individual capacity within the scope of employment pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of the City and the State of New York. He is entitled to

indemnification under New York General Municipal Law Section 50-k and by contract. He is

being sued in his individual capacity.

       25.     Defendant Detective FNU Tracy (“Det. Tracy”) was at all times relevant to this

Complaint a duly appointed and acting Detective of the NYPD, acting under color of law and in

his individual capacity within the scope of employment pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of the City and the State of New York. He is entitled to

indemnification under New York General Municipal Law Section 50-k and by contract. He is

being sued in his individual capacity.

       26.     Defendant Detective Vincent Price (“Det. Price”) was at all times relevant to this

Complaint a duly appointed and acting Detective of the NYPD, acting under color of law and in

his individual capacity within the scope of employment pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of the City and the State of New York. He is entitled to

indemnification under New York General Municipal Law Section 50-k and by contract. He is

being sued in his individual capacity.



                                                    6
         Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 7 of 74




       27.     Defendant Detective Eugene Gottwin (“Det. Gottwin”) was at all times relevant to

this Complaint a duly appointed and acting Detective of the NYPD, acting under color of law and

in his individual capacity within the scope of employment pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of the City and the State of New York. He is entitled to

indemnification under New York General Municipal Law Section 50-k and by contract. He is

being sued in his individual capacity.

       28.     Defendant Detective Joseph Neenan (“Det. Neenan”) was at all times relevant to

this Complaint a duly appointed and acting Detective of the NYPD, acting under color of law and

in his individual capacity within the scope of employment pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of the City and the State of New York. He is entitled to

indemnification under New York General Municipal Law Section 50-k and by contract. He is

being sued in his individual capacity.

       29.     Defendant Detective Christine Fortune (“Det. Fortune”) was at all times relevant to

this Complaint a duly appointed and acting Detective of the NYPD, acting under color of law and

in his individual capacity within the scope of employment pursuant to the statutes, ordinances,

regulations, policies, customs, and usage of the City and the State of New York. He is entitled to

indemnification under New York General Municipal Law Section 50-k and by contract. He is

being sued in his individual capacity.

       30.     Defendant Does # 1-10, whose actual names Plaintiff has been unable to ascertain

notwithstanding reasonable efforts to do so, but who is sued herein by the fictitious designations

“John Doe” and “Jane Doe,” represent those other officers, detectives, supervisors, and/or other

agents, and employees of the NYPD, acting under color of law and in their individual capacities

within the scope of employment or agency pursuant to the statutes, ordinances, regulations,



                                                    7
         Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 8 of 74




policies, customs, and usage of the City and the State of New York, who participated in the

misconduct described herein. They are entitled to indemnification under New York General

Municipal Law Section 50-k and by contract. They are sued in their individual capacities.

       31.     The BCDAO was at all times relevant herein a municipal entity created and

authorized under the laws of the State of New York to investigate and prosecute criminal conduct

within Bronx County of the City. It is an agency of Bronx County, a constituent county of the City.

The District Attorney; Assistant District Attorneys; and Bronx District Attorney’s investigators

are deemed employees of both the County of the Bronx and the City.

       32.     Assistant District Attorney Allen Karen (“ADA Karen”), a defendant in this claim,

was at all times relevant to this Complaint a duly appointed and acting ADA, acting under color

of law and in his individual capacity within the scope of employment pursuant to the statutes,

ordinances regulations, policies, customs, and usage of the City and the State of New York. He is

entitled to indemnification under New York General Municipal Law Section 50-k and by contract.

He is being sued in his individual capacity.

       33.     Defendant BCDAO Assistant District Attorney Felicity Lung (“ADA Lung”) was

at all times relevant to this Complaint a duly appointed and acting Assistant District Attorney of

the BCDAO, acting under color of law and in her individual capacity within the scope of

employment pursuant to the statutes, ordinances regulations, policies, customs, and usage of the

City and the State of New York. She is entitled to indemnification under New York General

Municipal Law Section 50-k and by contract. She is being sued in her individual capacity.

       34.     Defendant BCDAO Assistant District Attorney Peter Coddington (“ADA

Coddington”) was at all times relevant to this Complaint a duly appointed and acting Assistant

District Attorney of the BCDAO, acting under color of law and in his individual capacity within



                                                    8
         Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 9 of 74




the scope of employment pursuant to the statutes, ordinances regulations, policies, customs, and

usage of the City and the State of New York. He is entitled to indemnification under New York

General Municipal Law Section 50-k and by contract. He is being sued in his individual capacity.

       35.     Defendant BCDAO Assistant District Attorney Gina Mignola (“ADA Mignola”)

was at all times relevant to this Complaint a duly appointed and acting Assistant District Attorney

of the BCDAO, acting under color of law and in her individual capacity within the scope of

employment pursuant to the statutes, ordinances regulations, policies, customs, and usage of the

City and the State of New York. She is entitled to indemnification under New York General

Municipal Law Section 50-k and by contract. She is being sued in her individual capacity.

       36.     Defendant Roes # 1-10, whose actual names Plaintiff has been unable to ascertain

notwithstanding reasonable efforts to do so, but who is sued herein by the fictitious designations

“Richard Roe” and “Rachel Roe,” represent those other investigators, agents, and employees of

the BCDAO, acting under color of law and in their individual capacities within the scope of

employment or agency pursuant to the statutes, ordinances, regulations, policies, customs, and

usage of the City and the State of New York, who participated in the misconduct described herein.

They are entitled to indemnification under New York General Municipal Law Section 50-k and by

contract. They are sued in their individual capacities.



                                   STATEMENT OF FACTS

                          Calvin Buari and the Night of the Murders

       37.     In September of 1992, Calvin Buari was twenty-one-years-old and lived in the

Wakefield section of the Bronx, New York on 211th Street between Bronxwood Avenue and

Paulding Avenue.



                                                     9
         Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 10 of 74




        38.     On the night of September 10, 1992, at approximately 9:00 p.m., Mr. Buari returned

to the Wakefield neighborhood after having spent the day in Manhattan.

        39.     Mr. Buari was going to visit his friend, John Parris, who lived on 213th Street

between Bronxwood Avenue and Paulding Avenue.

        40.     Mr. Buari walked through the intersection of 213th Street and Bronxwood Avenue,

where a lot of people were out. Although the sun had gone down, the intersection was well lit by

streetlights.

        41.     Mr. Buari noticed two brothers, Mr. Robinson and his brother, Peter Robinson

(“Peter”), on the southwest corner of 213th Street and Bronxwood Avenue sitting on milk crates

just outside Frank’s Soup Bowl restaurant. Mr. Robinson and Peter appeared to be smoking

marijuana and drinking beer.

        42.     As Mr. Buari proceeded down 213th Street towards Paulding Avenue, he noticed a

person named Kintu Effort playing basketball on the street.

        43.     Mr. Buari met John Parris on 213th Street approximately halfway between

Bronxwood Avenue and Paulding Avenue, where they engaged in conversation.

        44.     As Mr. Buari was talking with John Parris, an older woman stopped and asked Mr.

Buari if she could use Mr. Buari’s cigarette lighter. Mr. Buari recognized the woman as someone

from the neighborhood but did not know her personally. Mr. Buari lent the woman his lighter.

        45.     Seconds after Mr. Buari gave the woman his lighter, he heard gunshots ring out

from the intersection of 213th Street and Bronxwood Avenue.

        46.     Mr. Buari and Mr. Parris immediately ran down 213th Street towards Paulding

Avenue.




                                                    10
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 11 of 74




       47.     The woman who had just borrowed Mr. Buari’s lighter immediately ran into a

building that she, Mr. Buari, and Mr. Parris had been standing in front of.

       48.     Later on, Mr. Buari and Mr. Parris walked to the corner of 213th Street and

Bronxwood Avenue to see what had happened.

       49.     A large crowd had gathered at the intersection. Among the crowd was Mr.

Robinson.

       50.     Numerous police cars and police officers were present at the intersection.

       51.     Mr. Buari learned that two males, the Harris brothers, had been shot and killed as

they sat inside a white BMW parked near the corner of 213th Street and Bronxwood Avenue in

front of Frank’s Soup Bowl.

       52.     Mr. Buari had never seen the Harris brothers before and did not know who they

were or why they had been killed.

       53.     Unbeknownst to Mr. Buari, Mr. Robinson was the person who had shot and killed

the Harris brothers.

                 INVESTIGATION AND FABRICATION OF EVIDENCE

                                       Initial Investigation

       54.     Police officers quickly responded to the shooting and found the Harris brothers

dead upon their arrival.

       55.     Police officers secured the crime scene and recovered approximately 13 nine-

millimeter spent shell casings.

       56.     Although numerous people had been on the street at the time the shooting occurred,

police officers failed to discover any eyewitnesses.




                                                       11
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 12 of 74




       57.     Upon information and belief, if the police had conducted a minimally adequate

investigation by speaking with witnesses and persons in the neighborhood, they would have

discovered that Mr. Robinson was the person who had murdered the Harris brothers. This evidence

emerged during the post-conviction investigation regarding Mr. Buari’s conviction.

       58.     Police officers located a witness who claimed to have observed two individuals

running away from the crime scene after shots had been fired. The witness was shown mugshot

photos at the 47th Precinct and identified Kintu Effort as one of the individuals he had seen running.

       59.     On November 4th, 1992, Det. Dietz interviewed Mr. Effort as part of his

investigation of the Harris brothers’ murder.

       60.     During this interview, Mr. Effort stated that he was in the general area with a person

named “John” at the time of the shooting on September 10, 1992.

       61.     Mr. Effort stated that he did not see who shot the Harris brothers and that he ran to

the residence of a friend when the shots were fired.

       62.     Upon information and belief, Det. Dietz and other members of the 47th Precinct did

not investigate Mr. Effort further.

                         Fabrication of Evidence from Alrick Griffiths

       63.     On or about January 29, 1993, detectives arrested Mr. Griffiths for criminally

possessing drugs and a loaded Barretta nine-millimeter handgun.

       64.     Mr. Griffiths was Jamaican and known to sell drugs on the corner of 213th Street

and Bronxwood Avenue.

       65.     Mr. Robinson was a drug-dealing associate of Mr. Griffiths.




                                                       12
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 13 of 74




       66.     Det. Dietz and other members of the 47th Precinct suspected that Mr. Griffiths

might be connected to the murder of the Harris brothers and attempted to find evidence linking

him to that crime.

       67.     Upon information and belief, after Det. Dietz and members of the 47th Precinct

were unable to obtain evidence linking Mr. Griffiths to the murder of the Harris brothers, they

used impermissible suggestion and/or pressure and/or coercion to induce Mr. Griffiths to

implicate someone else for that crime.

       68.     Upon information and belief, as part of their effort to induce Mr. Griffiths to

implicate someone else for the murder of the Harris brothers, Det. Dietz and members of the 47th

Precinct spread a false rumor that Mr. Griffith’s was a “snitch” and had “talked to the police.”

       69.     As a result of the false rumor that Mr. Griffiths was talking to the police, Mr.

Griffiths’ girlfriend, Elaine Salmon, went to the 47th Precinct on or about February 27, 1993, and

informed Det. Dietz that Mr. Griffiths told her he was present on 213th Street and Bronxwood

Avenue when one of the “Yankee guys that deal crack shoot two guys in the head who were

sitting in a pretty white BMW.”

       70.     Upon information and belief, Det. Dietz knew that Mr. Robinson was a “Yankee

guy” who dealt crack at 213th Street and Bronxwood Avenue.

       71.     On or about March 22, 1993, members of the 47th Precinct arrested Mr. Buari for

allegedly possessing a small amount of marijuana.

       72.     Mr. Buari was issued a summons for the alleged marijuana and taken to the 47th

Precinct to be questioned by detectives.




                                                    13
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 14 of 74




        73.     Detectives, including Det. Tracy, attempted to elicit a statement from Mr. Buari

implicating himself or someone else for recent criminal activity that had occurred in the confines

of the 47th Precinct.

        74.     Det. Tracy and the other detectives became enraged when Mr. Buari did not

cooperate with their attempts to solicit information from him.

        75.     Upon information and belief, detectives in the 47th Precinct knew that Mr. Buari

lived in the vicinity of where Mr. Griffiths sold drugs and where the Harris brothers had been

murdered.

        76.     Upon information and belief, detectives from the 47th Precinct, including Det. Dietz

and Det. Tracy, used impermissible suggestion and/or pressure and/or coercion to induce Mr.

Griffiths into falsely stating that Mr. Buari had murdered the Harris brothers.

        77.     Upon information and belief, the detectives promised Mr. Griffiths favorable

treatment, leniency, and release from custody in exchange for these false statements.

        78.     As a result of the false statements by Mr. Griffiths, induced by Det. Dietz, Det.

Tracy and other 47th Precinct Detectives, Mr. Buari was arrested for murdering the Harris brothers

on March 22, 1993.

        79.     The 47th precinct detectives had no physical evidence to corroborate Mr. Griffiths’

account of the murder.

        80.     The 47th Precinct Detectives, including Det. Dietz and Det. Tracy, knew that Mr.

Griffith’s testimony was false, coerced, and did not constitute probable cause to arrest Mr. Buari

for the Harris brothers’ murder.

        81.     Mr. Buari maintained that he was innocent of that crime.




                                                    14
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 15 of 74




                    Mr. Buari’s Indictment, Arraignment and Release on Bail

       82.      The BCDAO went forward in prosecuting Mr. Buari for the shooting deaths of the

Harris brothers despite being aware that the only evidence against Mr. Buari was Mr. Griffiths’

false statements.

       83.     On March 26, 1993, the prosecution convened a grand jury to hear their case against

Mr. Buari.

       84.     Upon information and belief, the only evidence that the prosecution presented at

the grand jury proceedings was the false testimony of Mr. Griffiths.

       85.     Mr. Buari was indicted on charges of Murder in the Second Degree (four counts),

Manslaughter in the First Degree (two counts), Criminal use of a Firearm in the First Degree, and

Criminal Possession of a Weapon in the Second and Third Degrees, indictment number 2111/93.

He was arraigned on these charges and pled not guilty.

       86.     Mr. Buari was remanded in custody.

       87.     Upon information and belief, members of the BCDAO rewarded Mr. Griffiths for

falsely testifying against Mr. Buari by releasing him from custody. Mr. Griffiths then fled to

Jamaica, to avoid further police coercion and imprisonment.

       88.     Mr. Buari retained attorney Kenneth Schreiber to defend him against the false

charges that he had murdered the Harris brothers and prove his innocence.

       89.     Through his investigation of Mr. Buari’s case, Mr. Schreiber learned of several

witnesses to the shooting deaths of the Harris brothers, including Mr. Robinson, Kintu Effort,

Clarence Lamont Seabrook, Jerry Connor, and Stephan Robinson.

       90.     Mr. Schreiber met with these witnesses, who advised him that Mr. Buari had not

murdered the Harris brothers and that they would testify to this fact.



                                                    15
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 16 of 74




        91.      Upon information and belief, the prosecution was fully aware that their case against

Mr. Buari had no merit. They also did not have any evidence against Mr. Burari, because their one

witness had fled the country.

        92.      The BCDAO offered Mr. Buari a plea bargain of three-year imprisonment for the

double homicide charge.

        93.      Mr. Buari did not accept because he was innocent of the crimes.

        94.      Mr. Buari eventually made bail and was released from custody.

               Detectives from the 47th Precinct Make a Deal with Dwight Robinson

        95.       In and about June 1995, almost three-years after the Harris brothers were

murdered, drug violence in the 47th Precinct intensified.

        96.      The 47th Precinct was said to have the “corner on blood,” as rival drug dealers

violently vied for control of the territory.

        97.      From late June into July 1995, at least five people were shot and killed in the

Wakefield neighborhood, with several others being seriously injured.

        98.      One of the many people murdered in the 47th Precinct around this time was Mr.

Robinson’s brother, Peter.

        99.      Upon information and belief, Mr. Robinson believed Mr. Buari was somehow

connected to Peter Robinson’s murder, however Mr. Buari was not responsible for nor connected

to that crime.

        100.     In August of 1995, Mr. Robinson attempted to kill Mr. Buari and Mr. Buari’s friend,

John Parris, by shooting them numerous times while they sat in a car.

        101.     Mr. Buari and Mr. Parris were seriously injured when Mr. Robinson shot them

numerous times, but they survived the attack.



                                                     16
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 17 of 74




       102.    Shortly after this attack on Mr. Buari and Mr. Parris, detectives from the 47th

Precinct took Mr. Robinson into custody.

       103.    Det. Price, Gottwin, Neenan, and Fortune and other detectives from the 47th

Precinct met with Mr. Robinson to discuss the violence that was taking place in their precinct,

including the attempted murder of Mr. Buari and Mr. Parris.

       104.    Upon information and belief, the detectives from the 47th Precinct were aware that

Mr. Robinson was the “Yankee guy” that Mr. Griffiths had told his girlfriend murdered the Harris

brothers.

       105.    The detectives from the 47th Precinct were aware that the case against Mr. Buari for

the shooting deaths of the Harris brothers was coming up for trial and that the prosecution did not

have any evidence against Mr. Buari.

       106.    The detectives from the 47th Precinct were aware that Mr. Robinson had animus

towards Mr. Buari and attempted to kill him.

       107.    The detectives from the 47th Precinct were aware that Mr. Robinson was a drug

dealer who was vying for control over territory in their precinct.

       108.    Upon information and belief, Det. Price, Gottwin, Neenan, Fortune, and other

members of the 47th precinct proposed allowing Mr. Robinson to operate his drug trade in the

Wakefield neighborhood without “heat” from the police if Mr. Robinson helped stem the violence

that was going on there.

       109.    Upon information and belief, although they were aware of evidence that Mr.

Robinson was the murderer, Det. Price, Gottwin, Neenan, Fortune, and other members of the 47th

precinct demanded that Mr. Robinson provide evidence implicating Mr. Buari for the shooting

deaths of the Harris brothers.



                                                    17
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 18 of 74




       110.    Upon information and belief, Mr. Robinson accepted the detectives’ offer and

agreed to falsely testify that Mr. Buari was responsible for murdering the Harris brothers.

       111.    Upon information and belief, Det. Price, Gottwin, Neenan, Fortune, and other

members of the 47th precinct made their arrangement with Mr. Robinson known to members of the

BCDAO, including the Assistant District Attorney prosecuting Mr. Buari’s case, Assistant District

Attorney Allen Karen (“ADA Karen”).

       112.    Detectives Price, Gottwin, Neenan, Fortune, ADA Karen, together with Mr.

Robinson, used impermissible suggestion and/or coercion and/or improper inducements to compel

others to falsely implicate Mr. Buari for the shooting deaths of the Harris brothers, including

witnesses who had intended to testify for Mr. Buari, including Jerry Connor, Clarence Lamont

Seabrook, Brian Johnson, and Kenya Holder.

       113.    Upon information and belief, Detectives Price, Gottwin, Neenan, Fortune, and

ADA Karen were fully aware that these four witnesses were drug-dealing associates of Mr.

Robinson and would financially benefit if he gained control over the neighborhood drug trade.

       114.    The prosecution also offered Mr. Connor, Mr. Seabrook, and Mr. Holder

recommendations for leniency for open drug and/or gun charges in exchange for their false

testimony against Mr. Buari.

       115.    As a result of the coercion and suggestion exerted against them by Detectives Price,

Gottwin, Neenan, Fortune, ADA Karen, and Mr. Robinson, and in consideration of favorable

treatment and unlawful inducement promised by ADA Karen and the detectives, these witnesses

agreed to falsely testify that Mr. Buari murdered the Harris brothers.

       116.    Upon information and belief, members of the BCDAO, including ADA Karen,

were fully aware of the improper and unlawful tactics used to elicit false testimony that Mr. Buari



                                                    18
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 19 of 74




had murdered the Harris brothers. However, ADA Karen publicly referred Mr. Robinson’s

newfound cooperation with the police and prosecution to convict Mr. Buari as “a gift.”

       117.    Additionally, Detectives Price, Gottwin, Neenan, Fortune, and ADA Karen used

impermissible suggestion and/or pressure and/or coercion to cause Mr. Effort to falsely implicate

Mr. Buari for the shooting deaths of the Harris brothers.

       118.    Although detectives thoroughly investigated Mr. Effort shortly after the September

10, 1992 murders and found him to be credible when he claimed to have no knowledge of the

murders, Detectives Price, Gottwin, Neenan, Fortune, and ADA Karen threatened to charge Mr.

Effort as an accessory to the murders if he did not cooperate by testifying against Mr. Buari.

Specifically, the threat was that if Mr. Effort did not cooperate with them, Mr. Robinson and his

drug-dealing associates would testify that Mr. Effort helped Mr. Buari murder the Harris brothers.

       119.    ADA Karen further induced the false statement by offering Mr. Effort a

recommendation of leniency, if he testified against Mr. Buari, for a four to eight-year prison

sentence he was serving for a drug-related crime.

       120.    As a result of the coercion exerted by Detectives Price, Gottwin, Neenan, Fortune,

and ADA Karen, along with the promise of favorable treatment, Mr. Effort agreed to falsely testify

that Mr. Buari had murdered the Harris brothers.

                               Mr. Buari’s Trial and Conviction

       121.    At a Wade hearing held on October 3rd and 6th, 1995, before Judge Joseph

Cerbone, Detectives Price, Fortune and Neenan falsely testified that Mr. Buari became a suspect

for the Harris brothers’ murder after an unrelated criminal investigation led them to interview Mr.

Robinson, who informed them that Mr. Buari had murdered the Harris brothers.




                                                    19
         Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 20 of 74




         122.   Detectives Price, Fortune and Neenan falsely testified that Mr. Robinson was in

fear for his life because he believed Mr. Buari was trying to kill him.

         123.   Mr. Buari has never tried to harm Mr. Robinson.

         124.   Further, Detectives Price, Fortune and Neenan did not inform the Court that they

had taken Mr. Robinson into custody to question him in the first place because he attempted to

murder Mr. Buari and Mr. Parris.

         125.   Detectives Price, Fortune and Neenan did not inform the Court of the arrangements

that they and ADA Karen had made with Mr. Robinson and his drug-dealing associates to secure

false testimony against Mr. Buari.

         126.   Judge Cerbone denied Mr. Buari’s motions to suppress Mr. Robinson’s

identification of him as the murderer of the Harris brothers.

         127.   Mr. Buari was subsequently tried before a jury, which lasted from October 11, 1995

through October 30, 1995.

         128.   At trial, the only evidence linking Mr. Buari to the murder of the Harris brothers

was the false testimony of Mr. Robinson and his drug-dealing associates, Clarence Lamont

Seabrook, Kenya Holder, Jerry Connor, Brian Johnson, and Mr. Effort.

         129.   ADA Karen importuned, suborned, and allowed Mr. Seabrook, Mr. Connor, and

Mr. Holder to falsely testify to witnessing Mr. Buari shoot the Harris brothers on September 10,

1992 in front Frank’s Soup Bowl Restaurant.

         130.   In reward for their false testimony, the BCDAO provided Mr. Seabrook, Mr.

Connor, and Mr. Holder a recommendation of leniency from prosecution for their open drug/gun

cases.




                                                    20
           Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 21 of 74




           131.   ADA Karen importuned, suborned, and allowed Mr. Effort to falsely testify that he

handed Mr. Buari the murder weapon and witnessed Mr. Buari shoot the Harris brothers on

September 10, 1992.

           132.   In reward for his false testimony, the BCDAO provided Mr. Effort with a

recommendation of leniency regarding his prison sentence for a drug-related crime.

           133.   ADA Karen did not disclose that he threatened to prosecute Mr. Effort as an

accessory to the murder of the Harris brothers if he did not testify.

           134.   ADA Karen importuned, suborned and allowed Mr. Robinson to falsely testify that

he had witnessed Mr. Buari shoot the Harris brothers.

           135.   ADA Karen additionally allowed Mr. Robinson to falsely deny that he, with the

assistance of members of the police and ADA Karen, had caused Mr. Seabrook, Mr. Connor, and

Mr. Holder to falsely testify against Mr. Buari, and

           136.   ADA Karen additionally allowed Mr. Robinson to falsely claim that his testimony

was being given without suggestion or coercion from members of the 47th precinct or the BCDAO.

           137.   ADA Karen did not disclose that Detectives from the 47th Precinct had promised

Mr. Robinson that he would be allowed to operate his drug trade without “heat” from the police if

he falsely testified against Mr. Buari.

           138.   The jury convicted Mr. Buari of two counts of murder in the second degree. Mr.

Buari was sentenced to consecutive indeterminate terms of imprisonment from twenty-five years

to life.

                                   Dwight Robinson’s Conviction

           139.   On June 20, 1997, Mr. Robinson murdered Leroy McClennon (Mr. McClennon) in

virtually the same manner in which he had murdered the Harris brothers:



                                                       21
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 22 of 74




                   a. He shot Mr. McClennon several times with a 9-millimeter handgun;

                   b. He murdered Mr. McClennon on the corner of 213th Street and Bronxwood
                      Avenue;

                   c. Numerous people were present while he committed the crime; and

                   d. Mr. Robinson fled the scene of the crime and returned shortly thereafter and
                      attempted to mix in with the crowd that had formed.

       140.    Two of the detectives assigned to investigate the murder of Mr. McClennon were

Det. Neenan Det. Fortune – detectives that, upon information and belief, had helped coerce and/or

induce Mr. Robinson to testify against Mr. Buari.

       141.    Upon information and belief, Detectives Neenan and Fortune recognized the

striking similarities between Mr. McClennon’s murder and the murder of the Harris brothers.

       142.    Mr. Robinson was arrested shortly after the McClennon murder by members of the

47th precinct when a witness alerted them that Mr. Robinson was the perpetrator.

       143.    After his arrest, Mr. Robinson confessed to murdering Mr. McClennon over a drug

dispute. Mr. Robinson was subsequently sentenced to twenty-five years to life.

                                Mr. Buari’s First C.P.L. § 440 Motion

       144.    In or about March 8, 2002, the Appellate Division, First Department, assigned the

Office of the Appellate Defender including Risa Gerson and Brian Stull to represent Mr. Buari

on his appeal of the December 5, 1995 judgment of conviction entered against him.

       145.    Appellate counsel contacted Mr. Effort and during their interview, Mr. Effort

recanted his trial testimony.

       146.    Mr. Effort stated that (1) he had not actually seen Mr. Buari shoot the Harris

brothers and that (2) he falsely testified at Mr. Buari’s criminal trial because prosecutors had




                                                    22
           Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 23 of 74




threatened to charge him as an accessory to the murder of the Harris brothers if he did not cooperate

with them.

           147.   On September 19, 2002, Mr. Effort provided Mr. Buari’s appellate counsel with an

affidavit recanting his testimony at Mr. Buari’s criminal trial and explaining why he had testified

falsely.

           148.   On November 23, 2002, appellate counsel visited Mr. Robinson at Upstate

Correctional Facility. At that meeting, Mr. Robinson refused to say anything specific about the

murder of the Harris brothers but did not renew his allegation that Mr. Buari was the killer. Instead,

he stated that only he knew what happened on that date.

           149.   On June 26, 2003, Mr. Buari and his appellate counsel moved pursuant to New

York Criminal Procedure Law (“N.Y.C.P.L.”) § 440.10 to vacate his conviction, alleging that (1)

he was denied his constitutional right to a fair and impartial jury; (2) the prosecution violated Brady

v. Maryland, 373 US 83 (1963) by failing to relinquish impeachment evidence concerning the

prosecution’s witnesses; and (3) that the prosecution’s witness, Mr. Robinson’s, conviction for a

murder occurring at the same manner and location as the Harris brothers’ murder, was “newly

discovered” evidence that would have resulted in a more favorable verdict. The BCDAO,

including ADA Karen, opposed Mr. Buari’s motion.

           150.   On December 5, 2003, Mr. Buari’s appellate counsel met with Mr. Robinson at

Clinton Correctional Facility. At this meeting, Mr. Robinson told Mr. Buari’s appellate counsel

that he had falsely accused Mr. Buari of the Harris Brothers’ murders and that he had gotten his

associates to give similar, false testimony against Mr. Buari.




                                                      23
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 24 of 74




       151.    On December 14, 2003, Mr. Robinson sent a handwritten letter to Mr. Buari’s

appellate counsel expressing his desire to make a full confession to his murder of the Harris

brothers.

       152.    On December 29, 2003, Mr. Robinson confessed to appellate counsel that he had

murdered the Harris brothers. The following day, Mr. Robinson executed an affidavit confessing

to having murdered the Harris brothers.

       153.    At or about this time, Mr. Robinson spoke to John Parris on a prisoner telephone

using another inmate’s calling card. During this conversation, Mr. Robinson apologized to Mr.

Parris for having almost killed him and confessed to having murdered the Harris brothers.

       154.    Upon information and belief, the BCDAO, including ADA Karen and BCDAO

Investigators Frank Viggiano, Stanley Schiffman, and John Wall, were aware of and possessed a

recording of this telephone call.

       155.    On or about January 23, 2004, Mr. Buari supplemented his original N.Y.C.P.L. §

440.10 motion with additional “newly discovered” evidence consisting of Mr. Robinson’s

confession to murdering the Harris brothers and the affidavit they had obtained from Mr. Effort.

       156.    Upon learning of Mr. Buari’s new evidence regarding Mr. Effort and Mr. Robinson,

members of the BCDAO, including ADA Karen, sent out BCDAO investigators, including

Viggiano, Schiffman, and Wall, to attempt to obtain withdrawals of their new recantation

testimony in any way possible.

       157.    Upon information and belief, BCDAO investigators, including Viggiano,

Schiffman, and Wall, made visits to Mr. Effort and his family members.




                                                   24
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 25 of 74




       158.    Upon information and belief, BCDAO investigators, including Viggiano,

Schiffman, and Wall, used undue suggestion and coercion against Mr. Effort and his family

members in an attempt to cause Mr. Effort to withdraw the recantation of his trial testimony.

       159.    Members of the BCDAO investigators, including Viggiano, Schiffman, and Wall,

visited Mr. Robinson and members of his family.

       160.    Upon information and belief, BCDAO investigators, including Viggiano,

Schiffman, and Wall, used undue suggestion and coercion against Mr. Robinson and his family

members in an attempt to cause Mr. Robinson to recant his confession to murdering the Harris

brothers. They threatened that Mr. Robinson would spend the rest of his life in jail if he did not

recant his confession to murdering the Harris brothers. They threatened that any application Mr.

Robinson ever made for parole would be rejected if he did not recant his confession to murdering

the Harris brothers. They also intentionally manipulated and strained Mr. Robinson’s relationship

with his mother to pressure him to retract his confession.

       161.    As a result of the coercion and/or impermissible suggestion and/or improper

inducements exerted by BCDAO investigators, including Viggiano, Schiffman, and Wall, Mr.

Robinson agreed to recant his confession to murdering the Harris brothers.

       162.    A hearing was held in the Supreme Court, Bronx County, before the Honorable

Dominic Massaro on November 17, 2004. Mr. Robinson recanted his confession; he insisted that

he neither committed the Harris brothers’ murders nor Mr. McClennon’s murder, for which he was

serving time. Mr. Robinson falsely testified that he only cooperated with Mr. Buari’s appellate

counsel because he thought his life would be in danger if he did not do so. However, neither Mr.

Buari, nor anyone on his behalf, has ever threatened or tried to harm Mr. Robinson or his family.




                                                    25
          Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 26 of 74




          163.   Mr. Effort testified that his initial recantation was accurate, and that Mr. Buari did

not murder the Harris brothers.

          164.   Judge Massaro found Mr. Robinson’s testimony to be credible and Mr. Effort’s

testimony incredible. In a decision dated April 10, 2006, Judge Massaro denied Mr. Buari’s 440

motion.

          165.   In an order dated August 17, 2006, Judge Nardelli granted Mr. Buari leave to appeal

the denial of his 440 motion, however Mr. Buari’s appeal was denied.

                 Newly Discovered Evidence Leads to Mr. Buari’s Exoneration

          166.   After his appeal was denied, Mr. Buari’s family engaged in a social media and

publicity campaign in an effort to raise awareness of Mr. Buari’s wrongful conviction and to find

new evidence of his innocence.

          167.   Towards that end, Mr. Buari also sought out and hired private investigators. In

2012, he hired a private investigator named Joseph Barry (“Mr. Barry”).

          168.   Mr. Barry obtained evidence from a woman named Kimberlia Clarke (“Kimberlia”)

who had occupied a second-floor apartment in the building next to Frank’s Soup Bowl restaurant

at and about the time the Harris brothers were murdered.

          169.   On September 10, 1992, at approximately 9:00 p.m., Kimberlia had just finished

bathing her children when she heard gunshots.

          170.   She immediately looked out of her window onto the intersection of 213th Street and

Bronxwood Avenue where she saw Mr. Robinson firing a gun into a car. She knew Mr. Robinson

as someone who sold drugs on her block.

          171.   Kimberlia ran to her apartment door and screamed for her sister, Nakia, to come

inside.



                                                      26
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 27 of 74




       172.    Kimberlia moved out of the neighborhood a short time after this event.

       173.    Kimberlia did not learn that Mr. Buari had been convicted for the crime she

witnessed Mr. Robinson commit until 2014, when she was revisiting her old neighborhood and

saw a flyer with Mr. Buari’s picture on it and describing his case. Kimberlia called the telephone

number listed on the flyer, which put her in touch with Mr. Barry.

       174.    Mr. Barry also obtained evidence from Nakia Clarke (“Nakia”), who was staying

with Kimberlia, her sister, at the time the Harris brothers were murdered.

       175.    On September 10, 1992, at approximately 9:00 p.m., Nakia was sitting on the stoop

of her sister’s apartment building right next to Frank’s Soup Bowl, when she saw a person walk

towards a white car containing two males parked near the corner and start shooting a gun into it.

She saw that the bodies of the two men jerked about as the shots were fired. Nakia recognized the

shooter as Mr. Robinson, who sold drugs on the block.

       176.    Nakia was horrified by what she saw and ran into her sister’s apartment.

       177.    Nakia did not learn that Mr. Buari had been convicted of the murder she had

witnessed Mr. Robinson commit until 2014. She had never talked to anyone about what she had

seen until Kimberlia brought up the flyer she had come across that described Mr. Buari’s case.

       178.    Initially, Nakia was scared and did not want to tell anyone what she had witnessed,

but she eventually decided to talk to Mr. Barry after deciding it was the right thing to do.

       179.    Mr. Barry also obtained evidence from Caroline Brown (“Ms. Brown”) who

occupied an apartment at 908 East 213th Street, a few houses down from Frank’s Soup Bowl

towards Paulding Avenue, at the time of the Harris brothers’ murders.

       180.    On the night of September 10, 1992, Ms. Brown was returning from a friend’s

house when she ran into Mr. Buari and a friend who were talking outside her apartment building.



                                                     27
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 28 of 74




       181.    Ms. Brown stopped and asked Mr. Buari for his cigarette lighter, which Mr. Buari

gave to her.

       182.    Ms. Brown then heard gunshots ring out from the direction of Bronxwood Avenue.

       183.    Ms. Brown recalled Mr. Buari and his friend run towards Paulding Avenue while

she ran into her building.

       184.    A short while later, Ms. Brown learned that two men had been shot and killed while

sitting in a car outside of Frank’s Soup Bowl.

       185.    Ms. Brown moved out of the neighborhood shortly after this event.

       186.    Ms. Brown did not learn that Mr. Buari had been convicted of the September 10,

1992 murders until years later when she and a friend came across a Buzzfeed article on Mr. Buari’s

case on the internet. She then called a telephone number listed in the article to provide her

information.

       187.    On or about October 15, 2015, Mr. Buari submitted this and other new evidence in

support of a new motion for vacatur of his conviction pursuant to N.Y.C.P.L. § 440.10(1)(g) and

based upon his actual innocence. The motion was assigned to the Hon. Eugene Oliver, Justice of

the Supreme Court of the State of New York, Bronx County.

         Bronx County District Attorney’s Conviction Integrity Unit’s Investigation

       188.    On or about October 29, 2015, ADA Peter Coddington (“ADA Coddington”)

contacted Mr. Buari’s counsel and stated that the BCDAO took Mr. Buari’s claims seriously, that

they wanted to investigate those claims, and that the incoming Bronx District Attorney, Darcel

Clark (“DA Clark”), might want to weigh in on those claims.




                                                   28
            Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 29 of 74




        189.     Rather than proceed to a hearing on his October 15, 2015 N.Y.C.P.L. § 440.10

motion, the BCDAO requested that Mr. Buari consent to allowing their Conviction Integrity Unit

(“CIU”) to investigate his claim of innocence.

        190.     The BCDAO’s CIU reviews post-judgment claims of actual innocence and

wrongful conviction in “serious” cases. The BCDAO’s review of these types of cases are extra-

judicial.

        191.     Members of the BCDAO, including ADA Gina Mignola (“ADA Mignola”), ADA

Coddington, and ADA Felicity Lung (“ADA Lung”), falsely promised and assured Mr. Buari’s

counsel that the investigation would be fair, open-minded and not adversarial.

        192.     Upon information and belief, members of the BCDAO, including ADA Mignola,

ADA Coddington, and ADA Lung actually sought to sabotage Mr. Buari’s 440.10 motion and

maintain his conviction.

        193.     Based on the representations made by the BCDAO, Mr. Buari and his attorneys

agreed to hold his N.Y.C.P.L. § 440.10 motion in abeyance while the BCDAO Wrongful Integrity

Unit investigated his claims.

        194.     ADA Lung and ADA Coddington were assigned to lead the investigation on behalf

of the BCDAO CIU and were overseen by ADA Mignola.

        195.     In October 2015, ADA Coddington contacted Mr. Buari’s counsel, Myron Beldock

(“Mr. Beldock”) and informed him that he intended to have investigators, including NYPD

homicide detectives, interview Mr. Buari’s newly discovered witnesses.

        196.     Mr. Beldock expressed concern that NYPD homicide detectives would be

interested in maintaining Mr. Buari’s conviction and be adversarial to Mr. Buari’s witnesses.




                                                   29
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 30 of 74




       197.      ADA Coddington assured Mr. Beldock that he was going to conduct a “straight up

reinvestigation” and said that the BCDAO had “no love for Dwight Robinson.”

       198.      Mr. Beldock wrote each of Mr. Buari’s witnesses and advised them that

investigators from the BCDAO might try to contact them regarding information they had. Mr.

Beldock further advised them that they could agree to talk to the investigators, refuse to talk to the

investigators, or agree to only talk to the investigators with an attorney present.

       199.      Kimberlia, Nakia, Ms. Brown, and other witnesses for Mr. Buari advised Mr.

Beldock that they would only want to talk to the BCDAO investigators with an attorney present.

       200.      In November 2015, Mr. Beldock provided ADA Coddington and ADA Lung with

up-to-date contact information for Kimberlia, Nakia, Ms. Brown, and other witnesses for Mr. Buari

and advised ADA Coddington that each of those witnesses would only agree to be interviewed by

BCDAO investigators with an attorney present.

       201.      Upon information and belief, in or about August 2016, ADA Mignola, ADA

Coddington, and ADA Lung caused BCDAO investigators to seek out Mr. Buari’s witnesses with

the goal of intimidating them not to testify for Mr. Buari.

       202.      In or about August 2016, BCDAO investigators began showing up at the homes

and places of work of Mr. Buari’s witnesses. BCDAO investigators would arrive unannounced,

show their law enforcement badges to friends and co-workers of Mr. Buari’s witnesses, and state

they were investigating a double homicide.

       203.      Contrary to ADA Coddington’s representations to Mr. Beldock, BCDAO

investigators were adversarial and intimidating towards Mr. Buari’s witnesses.

       204.      Mr. Buari’s witnesses were greatly upset by their treatment by the BCDAO

investigators.



                                                     30
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 31 of 74




       205.     Ms. Brown was greatly distressed and felt the experience was harmful to her health.

       206.     As a result of the BCDAO investigators’ conduct, Nakia was kicked out of the

battered women’s shelter she was staying at and lost her job.

       207.     Judge Oliver found the treatment of Mr. Buari’s witnesses by the BCDAO

investigators was “unconscionable.”

       208.     After BCDAO investigators had thoroughly interrogated Mr. Buari’s witnesses,

ADA Lung requested that Kimberlia, Nakia, and Ms. Brown be brought to the BCDAO so that she

could assess their credibility in person.

       209.     Mr. Buari’s counsel arranged for Kimberlia, Nakia, and Ms. Brown to be brought

to the BCDAO to be examined by Ms. Lung. Because the mistreatment these witnesses had

suffered at the hands of the BCDAO investigators, they requested to be represented by counsel

during Ms. Lung’s examination.

       210.     Kimberlia, Nakia, and Ms. Brown were represented on a pro bono basis by

independent counsel, Rita Dave (“Ms. Dave”), during Ms. Lung’s examination.

       211.     ADA Lung was unnecessarily adversarial and combative while examining Mr.

Buari’s witnesses.

       212.     Members of the BCDAO, including Gina Mignola and Felicity Lung, castigated

these witnesses for seeking counsel and suggested that their request indicated that they were guilty

of something.

       213.     While examining Nakia, ADA Lung took an opportunity when Ms. Dave stepped

outside to improperly solicit her to speak to her without her lawyer present. ADA Lung implied,

in sum and substance, that Nakia would not need to be represented by a lawyer if she was innocent

and had nothing to hide. This false innuendo was repeated throughout the BCDAO investigation



                                                    31
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 32 of 74




of Mr. Buari’s case and during the N.Y.C.P.L. § 440.10 hearing by ADA Lung and ADA Mignola,

the head of the Wrongful Conviction Unit. ADA Mignola even stated that she would be “hard-

pressed to understand” why an eyewitness to a murder would feel the need to be represented by

counsel.

       214.      Judge Oliver later rebuked this position of the BCDAO in his November 29, 2017

decision by stating, “Ms. Clarke (referring to Nakia) is a United States Citizen and has every right

to have an attorney present during questioning.”

       215.      On January 13, 2017, ADA Mignola advised Mr. Buari’s counsel that the BCDAO

stated that the “credible evidence” did not establish that Mr. Buari was innocent or that the

conviction was “wrongfully obtained.”

       216.      Mr. Buari’s counsel subsequently requested that the Court proceed with a hearing

on Mr. Buari’s N.Y.C.P.L. § 440 motion.

       217.      With Mr. Buari’s litigation revived and active, the BCDAO CIU ceased its

investigation.

       218.      As a result of the BCDAO’s conduct, including ADA Mignola, ADA Coddington,

and ADA Lung, in causing Mr. Buari to submit to the BCDAO’s investigation of the claims of his

October 15, 2015 N.Y.C.P.L. § 440.10 motion, when they were actually trying to sabotage Mr.

Buari’s claims, Mr. Buari was wrongfully imprisoned for approximately one additional year.

                                    Mr. Buari’s Exoneration

       219.      A N.Y.C.P.L. § 440 hearing was held in the Supreme Court, Bronx County

beginning on March 27, 2017, and concluding on April 7, 2017.

       220.      Mr. Buari’s case consisted of testimony from himself, Kimberlia, Nakia, Ms.

Brown, and Mr. Barry.



                                                    32
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 33 of 74




       221.    Cross-examination of Mr. Buari and his witnesses by ADA Lung provided no basis

to doubt the veracity of their testimony.

       222.    The BCDAO represented to the Court and counsel that they were going to have Mr.

Robinson testify as their only witness, but later informed the Court that they would not call Mr.

Robinson at the last minute. Upon information and belief, in fact the BCDAO never intended to

have Mr. Robinson testify and had not ever arranged for his testimony or sought to prepare him

for his potential testimony. This ruse again delayed Mr. Buari’s 440 motion and his eventual

release by several days.

       223.    For example, when the BCDAO first informed Judge Oliver of their intention to

produce Mr. Robinson, both the Court and Mr. Buari’s counsel advised the BCDAO of their

obligation to inform Mr. Robinson of his Fifth Amendment right against self-incrimination and to

remain silent. The BCDAO had not previously so informed Mr. Robinson and the Court suggested

that the BCDAO provide an attorney for Mr. Robinson.

       224.    The BCDAO requested that the Court take Judicial notice of Mr. Buari’s prior 440

hearing, all prior motions, all previously rendered decisions, and the criminal trial transcript.

       225.    On May 5, 2017, after the hearing, the Court, from the bench, issued an oral

decision, vacating the conviction of Mr. Buari based upon N.Y.C.P.L. 440.10(1)(g) and ordered a

new trial. In his oral decision, the Court stated that it found Mr. Buari’s witnesses credible. The

Court released Mr. Buari on his own recognizance despite ADA Lung’s insistence that the Court

set bail in the amount of $500,000.00. The court set July 17, 2017 as the date for the re-trial of Mr.

Buari on the indictment.

       226.    Mr. Buari was released from custody on May 8, 2017.

       227.    On May 24, 2017, The BCDAO filed a Notice of Appeal to the oral decision.



                                                     33
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 34 of 74




       228.    On June 19, 2017, Mr. Buari’s counsel received an email from ADA Lung that read

“I am writing to inform you that I received a call today from an individual #1 who indicated that

shortly [sic] the homicide an individual #2 told individual #1 that the defendant Calvin Buari was

not the shooter; rather Calvin Buari was present and ordered the shooting.”

       229.    On June 20, 2017, Mr. Buari’s counsel sent an email to ADA Lung requesting

documentation and information regarding the above conversation.

       230.    On June 26, 2017, Mr. Buari’s counsel sent a letter to DA Darcel Clark, ADA Lung

and ADA Coddington requesting documentation and information regarding the above

conversation. The letter also asked DA Clark:

       whether [the BCDAO] intends to re-try Mr. Buari on July 17, 2017, or whether you intend
       to pursue the appeal or both or neither. Of course, I would be remiss if I did not repeat my
       drum-beated plea to put some finality to this case. Appealing a credibility determination,
       made by a Supreme Court Judge after a full hearing, is a futile endeavor. Retrying this case
       would be equally useless because your witnesses, weak to begin with, have only become
       more damaged over time and you cannot refute the newly discovered evidence.


       231.    There was no reply by DA Clark, ADA Mignola, ADA Lung or ADA Coddington

and none of them ever provided the information requested, which constituted Brady material.

       232.    In fact, the repeated demands to DA Clark, ADA Mignola, ADA Lung and ADA

Coddington for the above material, for withdrawal of the appeal, and dismissal of the charges,

went unanswered and were ignored.

       233.    At subsequent court appearances, ADA Lung and ADA Coddington advised the

Court that they intended to re-try Mr. Buari for the Harris brother murders.

       234.    They asked for the re-trial to be adjourned so that they could see and review Judge

Oliver’s written decision of his vacatur of the conviction.




                                                    34
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 35 of 74




       235.    In his subsequent written decision, dated November 9, 2017, Judge Oliver also

specifically found: (a) the evidence presented by the Mr. Buari was “overwhelming”; (b) the

“abundance” of the new evidence was never presented in the original 440 hearing; (c) Mr. Buari’s

witnesses were “completely credible” and “direct”; (d) the hostility and negativity directed at them

by the BCDAO and ADA Lung was “unnecessary and unprofessional”; (e) the BCDAO and its

representatives were “unnecessarily hostile” to Nakia Clarke; (f)           the BCDAO and its

representatives’ treatment of Nakia Clarke during the reinvestigation was “unconscionable”; (g)

Nakia Clarke’s testimony was brave and powerful; (h)         the BCDAO and its representatives

arguments as to Mr. Buari’s witness Caroline Brown were “offensive”; (i) Mr. Buari, in his

testimony gave direct responses and did not appear to be evasive (j) the testimony of the Mr.

Buari’s witnesses was “overwhelming” and “credible;” and (k) the court noted the serious issues

with Mr. Robinson’s credibility and that “Despite repeated assertions to the contrary, the People

did not call Dwight Robinson as a witness.”

       236.    Mr. Buari’s counsel again wrote the BCDAO and requested that they re-consider

their decision to either appeal the case or have a new trial. The office continued the prosecution

despite having no good-faith basis to do so.

       237.    Instead, despite the strong rebuke of the BCDAO’s behavior in this matter; despite

the overwhelming evidence of Mr. Buari’s innocence; and despite the legal futility of appealing a

Supreme Court Justice’s credibility determinations after a testimonial hearing, the BCDAO

continued the prosecution of Mr. Buari by filing a Notice of Appeal of the written decision.

       238.    On November 29, 2017, the parties appeared before Bronx Supreme Court Justice

Ralph Fabrizio. ADA Lung again re-iterated the office’s intention to retry the case and pursue the




                                                    35
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 36 of 74




appeal of the oral and written decisions of Judge Oliver. ADA Lung also falsely told Judge

Fabrizio that the defense “blocked the re-investigation at every turn.”

       239.    ADA Lung had repeatedly made this false and spurious claim both on and off the

record numerous times. Judge Fabrizio set March 21, 2018, for a status conference.

       240.    On December 1, 2017, Mr. Buari’s counsel again implored DA Darcel Clark via a

letter to withdraw the appeals and dismiss the indictment. The letter was ignored and went

unanswered.

       241.    The parties appeared at a status conference date before Judge Fabrizio on March

21, 2018.

       242.    At that appearance, ADA Lung moved to dismiss the indictment on the record

before Judge Fabrizio, who granted the motion and dismissed the indictment.

The Defendants’ Unconstitutional Efforts to Elicit False Testimonies Implicating Mr. Buari

       243.    As the specific facts alleged above show, the defendant police officers, detectives

district attorneys and district attorney investigators concealed from Mr. Buari, his defense counsel,

and from the public as well, that they had elicited false statements from each of the prosecution’s

witnesses at the trial which implicated Mr. Buari in murdering the Harris brothers and during Mr.

Buari’s post-conviction proceedings.

       244.    All of these facts were known, or should have been known, to the defendants at the

time they were investigating and reinvestigating the murder of the Harris brothers.

       245.    The defendants deliberately concealed Mr. Robinson’s guilt, perpetuated

falsehoods pertaining to Mr. Buari, and failed to disclose these facts, favoring instead their

collective predetermined attributions of guilt and the expedient accusation that it was Mr. Buari

who had murdered the Harris brothers.



                                                     36
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 37 of 74




        246.    Instead of investigating readily available evidence which connected Mr. Robinson

to the murder of the Harris brothers, the defendant police officers, detectives, district attorneys and

district attorney investigators who were responsible for investigating, prosecuting, and

reinvestigating Mr. Buari, deliberately elicited false testimonies and abandoned any reasonable

effort to legitimately investigate the crime, resulting in the malicious prosecution of Mr. Buari, his

subsequent wrongful conviction, and his wrongful imprisonment for more than twenty-one years.

        247.    As shown through the complaint, the testimonies and statements at Mr. Buari’s

October 1995 trial elicited from Mr. Connor, Mr. Seabrook, Mr. Effort, Mr. Robinson, Mr.

Johnson, and Mr. Holder were inaccurate, false and fabricated.

        248.    As shown through the complaint, the prosecution’s efforts to elicit false testimony

from Mr. Robinson simultaneously concealed striking evidence of Mr. Robinson’s bias towards

Mr. Buari, including Mr. Robinson’s attempted murder of Mr. Buari.

        249.    The defendants’ failure to conduct a constitutionally adequate investigation and use

of coercion to elicit false testimony against Mr. Buari put the public at great risk and deprived Mr.

Buari of a fair trial. Defendants additionally deprived Mr. Buari of the fair opportunity to challenge

the false case put forward by their compromised witnesses and the police officers and detectives

who testified at his criminal trial.

        250.    Similarly, despite the evidence demonstrating Mr. Robinson’s guilt, which

corroborated and established Mr. Buari’s innocence, certain defendants, including but not limited

to BCDAO investigator Viggiano and ADA Lung have continued to perpetuate their false narrative

against Mr. Buari by publicly asserting that Mr. Buari killed the Harris brothers.




                                                      37
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 38 of 74




    Defendants’ Unconstitutional Efforts to Deprive Mr. Buari of Compulsory Process

       251.    As specific facts alleged above show, defendant detectives Dietz, Tracy, Price

Gottwin, Neenan, and Fortune, along with ADA Karen, deliberately and substantially interfered

with Mr. Buari’s ability to call witnesses in his own defense by unlawfully compelling Mr. Effort,

Mr. Peterson, Mr. Johnson, Mr. Holder, Mr. Connor, and Mr. Robinson to give false testimonies

implicating Mr. Buari as the murderer of the Harris brothers. All of these witnesses succumbed to

the detectives’ and District Attorneys’ tactics of suggestion and coercion, and in exchange for

leniency regarding criminal charges.

       252.    The defendant police officers, detectives, district attorneys, and/or district

attorney’s investigators deliberately obstructed Mr. Buari’s constitutionally-protected access to

freedom and exoneration when they acted to suppress Kintu Effort’s recantation of his false trial

testimony and when they successfully caused Mr. Robinson, the actual murderer, to recant his

confession.

       253.    In suppressing newly-found evidence and provoking Mr. Robinson’s false

testimony during Mr. Buari post-conviction hearing, defendants deprived plaintiff’s access to

compulsory process, subjected him to continued imprisonment, restricted his access to familial

connections, and denied him any opportunity to repair his reputation in the view of the public for

more than a decade.

       254.    In contrast to Mr. Robinson’s false testimonies in court, his honest confession

contained details of his murder of the Harris brothers and the reasoning behind his silence.

       255.    Mr. Robinson’s confession was strikingly corroborated by the fact that his modus

operandi in the Harris brothers case matched that of the McClennon case in which he was

convicted and in the Buari and Parrish shooting.



                                                    38
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 39 of 74




       256.       The veracity of Mr. Robinson’s confession was further corroborated by Kintu

Effort’s recantation of his trial testimony and his account of coercion by the prosecution.

       257.       It is self-evident that the confession of a self-admitted murderer, corroborated by

evidence of his modus operandi and supporting recantation of the purported immediate accessory

to the crime, should have resulted in the acquittal of Mr. Buari during his initial hearing for post-

conviction relief.

       258.       An honest appraisal of this evidence would have resulted in vacatur of Mr. Buari’s

conviction and his subsequent release from prison and exoneration.

       259.       When newly found evidence in the form of statements from Nakia, Kimberlia, Ms.

Brown, and other witnesses further corroborated Mr. Buari’s innocence and Mr. Robinson’s guilt,

defendants ADA Lung and ADA Coddington interfered with Mr. Buari’s ability to call witnesses

by harassing and intimidating these witnesses to attempt to dissuade them from testifying on Mr.

Buari’s behalf.

       260.       In spite of the evidence demonstrating Mr. Buari’s innocence and Mr. Robinson’s

guilt, the City and individual NYPD and BCDAO defendants attempted to continue to suppress

the truth about what happened on September 10, 1992, by using the BCDAO CIU to sabotage Mr.

Buari’s efforts to seek post-conviction relief.

         Defendants’ Failure to Conduct a Constitutionally Adequate Investigation

       261.       The lack of evidence of Mr. Buari’s guilt should have caused defendants to be

concerned that they had wrongfully and/or, at least, incorrectly charged Mr. Buari and were

wrongfully and incorrectly prosecuting him.         This awareness should have caused them to

reinvestigate and reconsider the charges and continuing the prosecution.




                                                      39
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 40 of 74




        262.    Instead, the defendants disingenuously stuck to the script and scenario they created

– that Mr. Buari was responsible for that crime.

        263.    The defendants disingenuously stuck to this constructed scenario, maliciously acted

to derail Mr. Buari’s attempts to regain his freedom, obstructed the just and honest resolution to

the murder of the Harris brothers, and subjected Mr. Buari to over twenty-one years of wrongful

imprisonment.

        264.    Rather than question the integrity of their prosecution of Mr. Buari or admit its lack

of integrity, the defendants, including those working in both the NYPD and the BCDAO,

suppressed the truth about their unlawful actions, including, fabrication of evidence, eliciting false

testimonies at trial, silencing honest and corroborated confessions and recantations, concealing

exculpatory evidence at trial and thereafter, and using impermissible suggestion and/or coercion

to cause witnesses for Mr. Buari to drop their involvement with his case.

                     LIABILITY OF THE INDIVIDUAL DEFENDANTS

        265.    All the acts described above were committed by the individual defendants under

color of state law and under their respective authorities as police officers, investigators prosecutors,

supervisors, and employees, acting within the scope of their employment.

        266.    The individual defendants, in committing the aforesaid conspiracies, acts, and

omissions to act, were acting with actual malice; deliberately indifferent to; and in reckless

disregard of, plaintiff’s rights and thereby caused actual injuries to the plaintiff.

        267.    The defendants, in committing the aforesaid acts, were acting as joint tortfeasors,

described above, the individual defendants subjected the Mr. Buari to loss of liberty and other

deprivations of constitutional rights, including, but not limited to, deprivation of the rights to due

process of law and protection from pain and suffering, severe and permanent emotional injuries,



                                                      40
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 41 of 74




mental anguish as well as other psychological injuries, extreme emotional distress, shame,

humiliation, indignity, damage to reputation, loss of earnings, and obliged them to pay for legal

fees and expenses.

                                               DAMAGES

       268.    The unlawful, intentional, willful, deliberately indifferent, reckless, and/or bad-

faith acts and omissions of the City and the NYPD and BCDAO Defendants caused Mr. Buari to

be falsely arrested and imprisoned, unfairly tried, wrongfully convicted, and forced Mr. Buari to

serve nearly twenty-one years in jail and prison for a brutal crime he did not commit.

       269.    As a direct result of Defendants’ intentional, bad faith, willful, wanton, reckless,

and/or deliberately indifferent acts and omissions, Mr. Buari sustained injuries and damages, which

continue to date and will continue into the future, including: loss of freedom for nearly twenty-one

years; pain and suffering; severe mental anguish; emotional distress; loss of family relationships;

severe psychological damage; loss of property; loss of income; humiliation, indignities and

embarrassment; degradation; permanent loss of natural psychological development; and

restrictions on all forms of personal freedom including but not limited to diet, sleep, personal

contact, educational opportunity, vocational opportunity, athletic opportunity, personal

fulfillment, sexual activity, family relations, reading, television, movies, travel, enjoyment, and

expression, for which he is entitled to monetary relief.

       270.    Specifically, and as a direct result of Defendants’ intentional, bad faith, willful,

wanton, reckless, and/or deliberately indifferent acts and omissions, Mr. Buari sustained physical

injuries and damages, including: physical pain and suffering; personal injuries; infliction of

physical illness; and inadequate medical care, for which he is entitled to monetary relief.

       271.    When Calvin Buari was falsely arrested for this crime, he had a good ongoing



                                                     41
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 42 of 74




relationship with his girlfriend and other friends and had cordial ongoing relationships with various

family members, including his mother and brother, all of which relationships were cut off, aside

from occasional prison visits, for the remainder of his imprisonment for nearly twenty-one years.

       272.    Defendants’ unlawful actions also caused Calvin Buari to suffer significant mental

anguish; social stigma; restrictions on liberty; loss of property; interference with familial

relationships; and financial burdens.

       273.    All the acts and omissions committed by the Defendants described herein for which

liability is claimed were done intentionally, unlawfully, maliciously, wantonly, recklessly,

negligently and/or with bad faith, and said acts meet all of the standards for imposition of punitive

damages.

                                        FEDERAL CLAIMS

                                           COUNT I
              42 U.S.C. § 1983   4thand   14th
                                             Amendment Malicious Prosecution
             Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
           Viggiano, Karen, Lung, Coddington, Mignola Does # 1-10, and Roes # 1-10

       274.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       275.    Defendants Dietz, Price, Gottwin, Fortune, Wall, Schiffman, Viggiano, Lung,

Coddington, Does # 1-10, and Roes # 1-10, with malice and knowing that probable cause did not

exist to arrest Mr. Buari and prosecute him for murdering the Harris brothers, acting individually

and in concert, caused Mr. Buari to be arrested, charged, and prosecuted for that crime, thereby

violating his clearly established right, under the Fourth and Fourteenth Amendments of the United

States Constitution, to be free of unreasonable searches and seizures. Specifically:

           a. Defendants Dietz, Tracy, Price, Gottwin, Neenan, Fortune, and Does # 1-10, acting

               individually and in concert, fabricated evidence and intentionally withheld from

                                                     42
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 43 of 74




               and misrepresented to prosecutors, Mr. Buari and his trial counsel, the grand jury,

               and the trial court exculpatory facts that vitiated probable cause against Mr. Buari

               and would have impeached witnesses for the prosecution at trial, including the fact

               that the identification of Mr. Buari as the murderer of the Harris brothers was the

               result of impermissible suggestion and/or coercion, and that the police had

               fabricated inculpatory evidence and withheld exculpatory and impeachment

               evidence. These Defendants also failed to conduct a constitutionally adequate

               investigation in light of evidence pointing to Mr. Robinson and away from Mr.

               Buari; and

           b. Defendants Wall, Schiffman, Viggiano, Karen, Lung, Coddington, Mignola and

               Roes # 1-10, acting individually and in concert, substantially interfered with

               exculpatory evidence that vitiated probable cause against Mr. Buari and would have

               impeached evidence introduced by the prosecution at trial, including, but not

               limited to, the fact that the identification of Mr. Buari as the murderer of the Harris

               brothers was the result of impermissible suggestion and/or coercion, that the police

               had fabricated inculpatory evidence and withheld exculpatory and impeachment

               evidence, and that Mr. Robinson was the murderer of the Harris brothers. These

               Defendants also failed to conduct a constitutionally adequate investigation in light

               of evidence pointing to Mr. Robinson and away from Mr. Buari.

       276.    The aforementioned Defendants performed the above-described acts under color of

state law, intentionally, with reckless disregard for the truth, and with deliberate indifference to

Mr. Buari’s clearly established constitutional rights. No police officer or member of a district

attorney’s office would have believed this conduct was lawful after 1992.



                                                     43
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 44 of 74




       277.    Mr. Buari is completely innocent of murdering the Harris brothers. The prosecution

finally terminated in Mr. Buari’s favor in March 21, 2018 when the indictment was dismissed.

       278.    As a direct and proximate result of these Defendant’s actions, Mr. Buari was for

more than two decades wrongly convicted and imprisoned and suffered the other grievous and

continuing damages and injuries set forth above.

                                          COUNT II
42 U.S.C. § 1983 14th Amendment Deprivation of Liberty Without Due Process of Law and
   Denial of Fair Trial by Fabricating Evidence and Deliberately Failing to Conduct a
                          Constitutionally Adequate Investigation
            Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
         Viggiano, Karen, Lung, Coddington, Mignola Does # 1-10, and Roes # 1-10

       279.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       280.    Defendants Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Schiffman,

Viggiano, Karen, Lung, Coddington, Mignola Does # 1-10, and Roes # 1-10, acting individually

and in concert, deprived Calvin Buari of his clearly established constitutional fright under the

Fourteenth Amendment of the United States Constitution, to a fair trial. Specifically:

           a. Defendants Dietz, Tracy Price, Gottwin, Neenan, Fortune, and Does # 1-10

               deprived Calvin Buari of his right to a fair trial by: fabricating inculpatory evidence

               and intentionally using unduly suggestive identification procedures and/or direct

               suggestion and/or coercion to obtain witness identifications, including, but not

               limited to, fabricating the false identifications of Calvin Buari as the murderer by

               Mr. Robinson, Mr. Effort, Mr. Johnson, Mr. Seabrook, Mr. Holder, and Mr.

               Connor; withholding exculpatory and impeachment evidence from Mr. Buari and

               his counsel, including, without limitation, the circumstances of the witness

               interviews of Mr. Robinson, Mr. Effort, Mr. Johnson, Mr. Seabrook, Mr. Holder,

                                                     44
          Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 45 of 74




                 and Mr. Connor, which would have shown that the identifications of Mr. Buari were

                 fabricated and/or the result of suggestion and coercion; and by deliberately failing

                 to conduct a constitutionally adequate investigation in light of evidence pointing to

                 Mr. Robinson and away from Mr. Buari;

             b. Defendants Wall, Schiffman, Viggiano, Karen,, Lung, Coddington, Mignola and

                 Roes # 1-10 deprived Mr. Buari of his right to a fair trial by: intentionally using

                 impermissible suggestion and/or coercion to suppress exculpatory evidence,

                 including causing Mr. Robinson to recant his confession of murdering the Harris

                 brothers and dissuading eyewitness Ms. Damm from testifying on Plaintiff’s

                 behalf; withholding exculpatory and impeachment evidence from Mr. Buari and his

                 counsel, including, but not limited to, a recorded prisoner telephone call in which

                 Mr. Robinson admitted to murdering the Harris brothers; and by deliberately failing

                 to conduct a constitutionally adequate investigation in light of evidence pointing to

                 Mr. Robinson and away from Mr. Buari.

          281.   These Defendants performed the above-described acts under color of state law,

intentionally, with reckless disregard for the truth, and with deliberate indifference to Mr. Buari’s

clearly established constitutional right to be free from deprivation of liberty without due process

of law.

          282.   Mr. Buari is completely innocent of murdering the Harris brothers. The prosecution

finally terminated in Mr. Buari’s favor on March 21, 2018 when the indictment was dismissed.

          283.   As a direct and proximate result of these defendant’s actions, Mr. Buari spent more

than two decades wrongly convicted and imprisoned and suffered the other grievous and

continuing damages and injuries set forth above.



                                                      45
          Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 46 of 74




                                            COUNT III
                              42 U.S.C. § 1983 Failure to Intercede
              Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
            Viggiano, Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

          284.   Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

          285.   By their conduct and under color of state law, Defendants Dietz, Tracy, Price,

Gottwin, Neenan, Fortune, Wall, Shiffman, Viggiano, Karen, Lung, Coddington, Mignola, Does

# 1-10, and Roes # 1-10, had opportunities to intercede on behalf of Mr. Buari to prevent his false

arrest, malicious prosecution, false imprisonment, deprivation of liberty without due process of

law, but, due to their intentional conduct and/or reckless or deliberate indifference, declined or

refused to do so.

          286.   These Defendants’ failures to intercede violated Mr. Buari’s clearly established

constitutional right to be free from unreasonable search and seizure and not to be deprived of

liberty without due process of law as guaranteed by the Fourth and Fourteenth Amendments. No

reasonable police officer or ADA in or after 1992 would have believed that failing to intercede to

prevent these Defendants from fabricating inculpatory evidence, intentionally using unduly direct

suggestion and/or coercion to obtain witness identifications, withholding material, exculpatory

and/or impeachment evidence, deliberately failing to conduct a constitutionally adequate

investigation, and causing Mr. Buari to be arrested and prosecuted without probable cause, were

lawful.

          287.   Mr. Buari is completely innocent of murdering the Harris brothers. The prosecution

finally terminated in Mr. Buari’s favor on March 21, 2018 when the indictment was dismissed.




                                                     46
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 47 of 74




       288.    As a direct and proximate result of these defendant’s actions, Mr. Buari spent more

than two decades wrongly convicted and imprisoned and suffered the other grievous and

continuing damages and injuries set forth above.

                                            COUNT IV
                            42 U.S.C. § 1983 Civil Rights Conspiracy
                       Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune,
                      Viggiano, Shiffman, Karen, Does # 1-10, and Roes # 1-10

       289.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       290.    Detectives Dietz, Tracy, Price, Gottwin, Neenan, Fortune, and Does # 1-10, acting

within the scope of their employment and under color of state law, agreed among themselves and

with other individuals, including ADA Karen, Mr. Griffiths, Mr. Robinson, Mr. Effort, Mr.

Johnson, Mr. Seabrook, Mr. Holder, and Mr. Connor to act in concert in order to deprive Mr. Buari

of this clearly established Fourth and Fourteenth Amendment rights to be free from unreasonable

searches and seizures, false arrest, false imprisonment, malicious prosecution, deprivation of

liberty without due process of law, and to a fair trial.

       291.    In furtherance of the conspiracy, these Defendants engaged in and facilitated

numerous overt acts, including, without limitation, the following:

           a. Falsely arresting and imprisoning Mr. Buari, knowing that they lacked probable

               cause;

           b. Fabricating inculpatory evidence in reports, witness statements and pretrial

               communications with the prosecution, including the purportedly independent

               identifications of Mr. Buari;

           c. Committing perjury during hearings and at trial;

           d. Eliciting false testimonies to implicate Mr. Buari; and

                                                      47
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 48 of 74




           e. Intentionally or with deliberate indifference, failing to comply with their duty to

               disclose Brady material during the pendency of the case.

       292.    Defendants Viggiano, Schiffman, Wall, and Roes # 1-10, acting within the scope

of their employment and under color of state law, agreed among themselves and with other

individuals, including ADA Karen and Mr. Robinson, to act in concert in order to deprive Mr.

Buari of his clearly established Fourth and Fourteenth Amendment right to be free from malicious

prosecution, false imprisonment, deprivation of liberty without due process, and to a fair trial.

       293.    In furtherance of the conspiracy, these Defendants engaged in and facilitated

numerous overt acts, including, without limitation, the following:

           a. Fabricating inculpatory evidence in reports and pre-hearing communications with

               the prosecution, including the purportedly independent recantation of Mr.

               Robinson’s confession to murdering the Harris brothers;

           b. Committing perjury and/or soliciting perjury from witnesses during a hearing; and

           c. Intentionally or with deliberate indifference, failing to comply with their duty to

               disclose Brady material during the pendency of the case.

       294.    Mr. Buari is completely innocent of murdering the Harris brothers. The prosecution

finally terminated on March 21, 2018, when the indictment was dismissed.

       295.    As a direct and proximate result of these defendant’s actions, Mr. Buari spent

several years wrongly convicted and imprisoned and suffered the other grievous and continuing

damages and injuries set forth above.




                                                     48
         Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 49 of 74




                                             COUNT V
                               42 U.S.C. § 1983 Supervisory Liability
                              Against DA Darcel Clark and ADA Mignola

         296.   Plaintiff hereby incorporates by reference all of the foregoing paragraphs and

further alleges as follows:

         297.   The individual defendants ADA Lung, ADA Coddington, and/or BCDAO

investigators Roes # 1-10, acted with impunity in an environment in which they were not

adequately trained, supervised, or disciplined by Defendants Clark, Mignola and other supervisors,

in this case and as a matter of practice.

         298.   Defendants Clark, Mignola, and other supervisors acted with gross negligence,

recklessness, and/or deliberate indifference to the constitutional rights of citizens by failing to

provide adequate training, supervision, and discipline of the defendant BCDAO ADAs and

BCDAO investigators, and thereby caused the individual defendant ADAs and Investigators to

deprive Mr. Buari of his clearly established constitutional rights, including his rights to be free

from malicious prosecution, and deprivation of liberty without due process of law, and to a fair

trial.

         299.   Had Defendants Clark, Mignola and other supervisors not provided grossly

inadequate training, supervision, and discipline of the defendant police officers, these defendants

would not and should not have unduly used direct suggestion to prevent witnesses from testifying

for Mr. Buari and intentionally and maliciously caused Mr. Buari to continue to be maliciously

prosecuted without probable cause. Defendants Clark, Mignola and other supervisors were directly

involved in the investigation of Mr. Buari and directly supervised the specific investigative acts

taken by the individual BCDAO ADAs and Investigators in this case.




                                                    49
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 50 of 74




       300.    The grossly negligent, reckless, and/or deliberately indifferent conduct of

Defendants Clark, Mignola and other supervisors under color of state law violated their clearly

established duty, in 2015, to supervise defendants ADA Lung, ADA Coddington, and Roes # 1-

10, and no reasonable ADA supervisor in 2015 would have believed that grossly negligent,

reckless, and/or deliberately indifferent supervision in the face of actual or constructive notice of

misconduct by their subordinate ADAs and Investigators was lawful.

       301.    Mr. Buari is completely innocent of murdering the Harris brothers. The prosecution

finally terminated on March 21, 2018, when the indictment was dismissed.

       302.    As a direct and proximate result of these defendant’s actions, Mr. Buari spent

several years wrongly convicted and imprisoned and suffered the other grievous and continuing

damages and injuries set forth above.

                                        COUNT VI
                               42 U.S.C. § 1983 Monell Claim
       Monell Unconstitutional Policy, Custom, or Pattern and Practice of Promoting,
Facilitating, or Condoning Improper, Illegal and Unconstitutional Investigative Techniques
                       and Failure to Supervise, Disciple, and Train
    Against Defendant City of New York for the Actions and Omissions of the Police Officer
                                  Defendants and the NYPD

       303.     Plaintiff hereby incorporates by reference all of the foregoing paragraphs and

further alleges as follows:

       304.    Members of the NYPD, including Detectives Dietz, Tracy, Price, Gottwin, Neenan,

Fortune, and other 47th Precinct Detectives, violated Mr. Buari’s constitutional rights by coercing

false testimony and fabricating false evidence to cause Mr. Buari to be falsely arrested, maliciously

prosecuted, and wrongfully convicted.




                                                     50
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 51 of 74




              a. On or about March 22, 1993, members of the NYPD including Detectives Dietz,

                  Tracy and other 47th Precinct Detective coerced Mr. Griffiths into giving false

                  testimony that Mr. Buari was the person who murdered the Harris brothers.

              b. After Mr. Griffiths fled the country to avoid further coercion by the NYPD,

                  members of the NYPD, including Detectives Price, Gottwin, Neenan, Fortune,

                  and other Detectives from the 47th Precinct coerced other witnesses into giving

                  false testimony that Mr. Buari was the person who murdered the Harris

                  brothers, including Mr. Robinson, Mr. Connor, Mr. Seabrook, Mr. Johnson, Mr.

                  Holder, and Mr. Effort.

              c. In and about October 1995, members of the NYPD, including Detectives Price,

                  Gottwin, Neenan, Fortune, and other Detectives from the 47th Precinct further

                  coerced witnesses, including Mr. Robinson, Mr. Connor, Mr. Seabrook, Mr.

                  Johnson, Mr. Holder, and Mr. Effort, to falsely testify at Mr. Buari’s trial to

                  cause Mr. Buari to be falsely convicted.

       305.   The foregoing violations of Mr. Buari’s constitutional rights and his resultant

injuries were directly, foreseeably, proximately, and substantially caused by conduct chargeable

to Defendant City, amounting to deliberate indifference to the constitutional rights of persons,

including Mr. Buari, subject to arrest by the NYPD, namely:

              a. The NYPD’s institution and implementation of plainly inadequate or unlawful

                  policies, procedures, regulations, practices, and customs concerning:

                          i. The duty not to initiate an arrest and prosecution that is not based on

                             probable cause;




                                                   51
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 52 of 74




                          ii. The duty not to coerce, create or to otherwise use false, misleading

                              or unreliable evidence, testimony, statements or arguments during

                              criminal proceedings;

                          iii. The obligation to correct false, inaccurate, incomplete or misleading

                              evidence, testimony, statements and argument whenever such

                              misconduct is discovered to have occurred;

                          iv. The continuing obligation to timely and fully disclose material

                              favorable to the defense as set forth in Brady v. Maryland, 373 U.S.

                              83 (1963), Giglio v. United States, 450 U.S. 150 (1972), and their

                              progeny; and

               b. The NYPD’s deliberate indifference to the need (of which it has failed) to

                   adequately instruct train, supervise, and discipline its employees with respect

                   to such matters.

       306.    The aforesaid deliberate or de facto policies, procedures, regulations, practices and

customs, including the failure to properly instruct, train, supervise, and discipline employees with

regard thereto, were implemented or tolerated by policymaking officials for Defendant City,

including the NYPD and its delegates, who knew:

               a. To a moral certainty that such policies, procedures, regulations, practices and

                   customs concern issues that regularly arise in the investigation and prosecution

                   of criminal cases;

               b. That such issues present police employees with difficult choices of the sort that

                   instruction, training, supervision, and discipline will make correct choices less

                   difficult and incentivize making correct choices;



                                                    52
       Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 53 of 74




              c. That the making of wrong choices by police employees concerning such issues

                  will frequently cause the deprivation of the constitutional rights of an accused

                  and cause him or her constitutional injury; and

              d. That employees of the NYPD had demonstrated a long history of making wrong

                  choices in such matters.

       307.   The aforementioned policymaking officials had the knowledge and the notice

alleged in the preceding paragraph, based upon:

              a. Numerous credible allegations, many of which were substantiated by judicial

                  decisions, that the NYPD had:

                         v. Participated in coercing and/or manufacturing of false testimony or

                             evidence;

                         vi. Presented false and/or misleading evidence to prosecutors and/or at

                             hearings and at trial, and failed to correct such false and/or

                             misleading evidence;

                        vii. Failed to disclose information favorable to a defendant that was

                             required to be disclosed by the Constitutions and the laws of the

                             United States and of the State of New York;

              b. The inherent obviousness of the need to train, supervise, and discipline

                  members of the NYPD in their aforementioned constitutional obligations to

                  counteract the inherent pressure on police officers to make arrests and obtain

                  convictions.

       308.   Evidence of the NYPD’s deliberate indifference to police misconduct violative of

a criminal suspects’ and defendants’ constitutional rights, including the coercion of false or



                                                    53
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 54 of 74




misleading statements, fabrication of evidence, and withholding information favorable to the

defense was evidenced by The Report of the Commission to Investigate Allegations of Police

Corruption and the Anti-Corruption Procedures of the Police Department (“Mollen Commission”),

dated July 7, 1994, states:

                   In the face of this problem of corruption, the Department
                   allowed its systems for fighting corruption virtually to collapse.
                   It has become more concerned about the bad publicity that
                   corruption disclosures generate than devastating consequences
                   of corruption itself. As a result, its corruption controls
                   minimized, ignored and at times concealed corruption rather
                   than root it out. Such an institutional reluctance to uncover
                   corruption is not surprising. No institution wants its reputation
                   tainted – especially a Department that needs the public’s
                   confidence and partnership to be effective. A weak and poorly
                   resourced anti-corruption apparatus minimizes the likelihood of
                   such taint, embarrassment and potential harm to careers. Thus,
                   there is a strong institutional incentive to allow corruption
                   efforts to fray and lose priority – which is exactly what this
                   Commission uncovered. This reluctance manifested itself in
                   every component of the Department’s corruption controls from
                   command accountability and supervision, to investigations,
                   police culture, training, and recruitment.

                   For at least the past decade, the system designed to protect the
                   Department from corruption minimized the likelihood of
                   uncovering it.

                   Mollen Commission Report, p. 2-3.

               a. Accordingly, in 1990, the Office of Special Prosecutor, which investigated

                   charges of police corruption was abolished.

               b. The Mollen Commission concluded that police perjury and falsification of

                   official records is probably the most common form of police corruption facing

                   the criminal justice system…

                   …Regardless of the motives behind police falsifications, what is
                   particularly troublesome about this practice is that it is widely
                   tolerated by corrupt and honest officers alike, as well as their

                                                    54
       Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 55 of 74




                  supervisors. Corrupt and honest officers told us that their
                  supervisors knew or should have known about falsified versions
                  of searches and arrests and never questioned them,

                  …What breeds this tolerance is deep-rooted perception among
                  many officers of all ranks within the Department that nothing is
                  really wrong with compromising facts to fight crime in the real
                  world. Simply put, despite the devastating consequences of
                  police falsifications, there is a persistent belief among many
                  officers that it is necessary and justified, even if unlawful. As
                  one dedicated officer put it, police officers often view
                  falsification as, to use his words, “doing God’s work” – doing
                  whatever it takes to get a suspected criminal off the streets. This
                  attitude is so entrenched, especially in high-crime precincts, that
                  when investigators confronted one recently arrested officer with
                  evidence of perjury, he asked in disbelief, “What’s wrong with
                  that? They’re guilty.”

                  Mollen Commission Report, p. 36, 40-41.

       309.   Furthermore, since at least 1984, defendant City and the NYPD have been on notice

inadequate and that police officers joining the force, including, upon information and belief,

individual defendant police officers herein, were disproportionately involved in misconduct and

abuse. See, e.g., Mayor’s Advisory Committee on Police Management and Personnel Policy, Final

Report, February 24, 1987.

              a. The City of New York Office of the Comptroller, in an unpublished report,

                  found that the police often conduct inadequate investigations.

              b. Prior to July 1993, the CCRB, which is responsible for receiving and

                  investigating complaints of police misconduct made by citizens against

                  members of the NYPD, operated as an agency of the NYPD rather than as an

                  independent, unbiased entity.

              c. During the 1980s, the early 1990s, and in and about the time frame of the Buari

                  investigation, the CCRB received numerous complaints of police misconduct,



                                                    55
Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 56 of 74




        but failed fully investigate many of them and substantiated the guilt of the

        accused police officer in a suspiciously minuscule number of cases.

     d. On average, in 1990-1992, the CCRB conducted complete investigations of

        only 36 percent of the complaints received, closed 40 percent of the total cases

        without completing full investigations, and substantiated only 3.3 percent of the

        total complaints received.

     e. The CCRB has also failed to recommend disciplinary action in the vast majority

        of its cases.

     f. On average, in 1990-1992, the CCRB recommended disciplinary action in only

        7.5 percent of its disposed of cases.

     g. Moreover, most of the complaints that are substantiated by the CCRB do not

        result in any kind of meaningful discipline. For instance, as of November 14,

        1991, of the 80 officers who faced departmental trials in 1991, 47 were cleared,

        and 34 were disciplined with penalties ranging from loss of vacation to a 90-

        day suspension.

     h. Damages have been awarded to victims of police misconduct in 300-400 cases

        annually since 1988, as a result of out-of-court settlements or judgments in civil

        actions. Meanwhile, on average, only about 107 complaints were substantiated

        annually by the CCRB in 1988-1992.

     i. The money paid out by the City in damages to alleged victims of police

        misconduct rose from approximately $7 million in 1988, to $13.5 million in

        1992, to $24 million in 1994.




                                          56
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 57 of 74




               j. More than $82 million was paid in damages to victims of police misconduct in

                   1352 cases between 1992 and 1995.

               k. In the vast majority of police misconduct cases that result in verdicts or

                   substantial settlements for victims, defendant City imposes no discipline, either

                   before or after resolution in court, almost never reopens an investigation

                   previously conducted after such resolution, and sometimes promotes the

                   abusive officer to a position of greater authority despite the judicial resolution.

               l. Former New York City Police Commission Robert Daly wrote in 1991 that the

                   “blue wall of solidarity with its macho more and prejudices, its cover-ups and

                   silence, is reinforced every day in every way.”

       310.    Thus, police officers were incentivized to violate the constitutional rights of people

and criminal defendants, since they knew they were likely to be rewarded for making arrests and

securing convictions but would suffer no negative consequences if it ever became known that they

were violating the rights of the people and defendants they were causing to be arrested and

prosecuted.

       311.    Police officers were emboldened to violate basic constitutional provisions

protecting criminal suspects’ and defendants’ constitutional right to a fair trial by their knowledge

that the NYPD and BCDAO were willing to pursue or tolerate policies, customs, and practices that

brazenly violated criminal suspects’ and defendants’ fundamental constitutional rights.

       312.    The NYPD’s policy, custom and practice of approval and/or ratification of,

toleration and/or acquiescence in, or deliberate indifference to violations of its constitutional

obligations foreseeably encouraged such violations to continue and was a substantial cause of the

violations of Mr. Buari’s constitutional rights beginning with his false arrest and the initiation of



                                                     57
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 58 of 74




a criminal prosecution against him without probable cause and continuing throughout his criminal

proceedings and trial.

       313.    The aforesaid policies, procedures, regulations, practices, and customs of

Defendant City were collectively and individually a substantial factor in bringing about the

aforesaid violations of Mr. Buari’s rights under the Constitution and Laws of the United States and

in causing his damages.

       314.    Under the principles of municipal liability for federal civil rights violations, the

City’s Police Commissioner (or his authorized delegates) has final managerial responsibility for

training, instructing, supervising, and disciplining police personnel regarding their conduct

enforcing the laws of the State of New York, including but not limited to, their obligations not to

elicit or manufacture false or unreliable “evidence,” to make timely disclosure of exculpatory

evidence to the defense, to refrain from offering false or misleading evidence, testimony mad

argument during pretrial and trial proceedings, and to correct such false or misleading evidence,

testimony, and argument when they become aware of it.

       315.    The City’s Police Commissioner, personally and/or through his authorized

delegates, at all relevant times had final authority to promulgate and implement administrative and

managerial policies and procedures, including policies and procedures as to personnel hiring,

training, supervision, and discipline with respect to the NYPD’s performance of its duties.

       316.    The City’s Police Commissioner, personally and/or through his authorized

delegates, at all relevant times, had final authority and constituted a City policymaker for whom

the City is liable, with respect to the above-mentioned areas.

       317.    During all times material to this Amended Complaint, the City, through its

policymakers, owed a duty to the public at large and to Mr. Buari, which such policymakers



                                                    58
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 59 of 74




knowingly and intentionally breached, or to which they were deliberately indifferent, to implement

policies, procedures, customs, and practices sufficient to prevent, deter, and avoid conduct by their

subordinates violating the aforementioned constitutional rights of criminal suspects or defendants

and of other members of the public.

       318.     The aforesaid policies, procedures, regulations, practices and/or customs of

Defendant City and the NYPD were collectively and individually a substantial factor in bringing

about the aforesaid violations by the individual Police Defendants of Mr. Buari’s rights under the

Constitution and laws of the United States.

       319.     By virtue of the foregoing, Defendant City is liable for having substantially caused

the foregoing violations of Mr. Buari’s constitutional rights and his resultant injuries.

                                         COUNT VII
                                42 U.S.C. § 1983 Monell Claim
              (Against Defendant City of New York for the Actions and Omissions
                        of the Bronx County District Attorney’s Office)

       320.     Plaintiff hereby incorporates by reference all of the foregoing paragraphs and

further alleges as follows:

       321.     Beginning on or about March 22, 1993, members of the BCDAO violated Mr.

Buari’s constitutional rights by initiating a prosecution against him for the September 10, 1992

murder of the Harris brothers without having probable cause to do so.

                m. The BCDAO had no evidence directly linking Mr. Buari to the September 10,

                   1992 murders.

                n. The only evidence the BCDAO had regarding Plaintiff was the false,

                   misleading, and unreliable statements of Mr. Griffiths that had been coerced by

                   the 47th Precinct detectives because of their animus for Mr. Buari and desire to

                   close the case.

                                                     59
       Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 60 of 74




              o. The BCDAO was also aware that Mr. Griffith’s statement against Mr. Buari

                  was directly contradicted by Mr. Griffith’s girlfriend, whose evidence

                  suggested that the actual murderer of the Harris brothers was Mr. Robinson, the

                  “Yankee guy” who was a drug dealing associate of Mr. Griffiths.

              p. The BCDAO made no effort to correct Mr. Griffith’s false, inaccurate,

                  incomplete, and misleading statements against Mr. Buari.

              q. But for the BCDAO’s improper conduct in initiating a criminal prosecution

                  against Mr. Buari without probable cause, Mr. Buari would not have been

                  falsely imprisoned and maliciously prosecuted.

       322.   On or about March 26, 1993, the BCDAO further violated Mr. Buari’s

constitutional rights by securing a grand jury indictment against him that was not based on

probable cause.

              a. At Mr. Buari’s grand jury hearing, the prosecution knowingly elicited the false,

                  misleading, and unreliable statements from Mr. Griffiths that had originally

                  been coerced by the 47th Precinct detectives implicating Mr. Buari in the murder

                  of the Harris brothers.

              b. The prosecution intentionally did not put before the grand jury evidence in their

                  possession that directly negated Mr. Buari’s guilt and that established Mr.

                  Robinson was the person that had murdered the Harris brothers.

              c. The prosecution’s actions at Mr. Buari’s grand jury hearing violated its duty of

                  fair dealing to the accused and candor to the courts and caused Mr. Buari to be

                  indicted without probable cause and on evidence that the BCDAO knew to be

                  false.



                                                   60
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 61 of 74




               d. But for the prosecution’s improper conduct at Mr. Buari’s grand jury hearing in

                     presenting and failing to correct false testimony by Mr. Griffiths, as well as

                     failing to introduce evidence that directly negated Mr. Buari’s guilt, the grand

                     jury would not have voted to indict Mr. Buari and Mr. Buari would not have

                     continued to be falsely imprisoned and maliciously prosecuted.

       323.    On or about October 3, 1995, the BCDAO further violated Mr. Buari’s rights by

securing a decision that found the identification of Mr. Buari as the murderer of the Harris brothers

by several witnesses to be valid based when the BCDAO knew that the witnesses’ testimony was

false and coerced.

               a. The pretrial hearing was held to test the identification process by which the

                     witnesses, which the BCDAO had assembled after Mr. Griffiths’

                     disappearance, had identified Mr. Buari as the murderer of the Harris brothers.

               b. During the hearing, ADA Karen knowingly elicited false testimony from Mr.

                     Robinson and 47th Precinct Detectives, including Detectives Price, Fortune, and

                     Neenan, that Mr. Buari became a suspect for the Harris brothers’ murder after

                     interviewing Mr. Robinson in an unrelated criminal investigation.

               c. ADA Karen knowingly elicited false testimony that Mr. Robinson was in fear

                     for his life because Mr. Buari was trying to kill him.

               d. ADA Karen and his witnesses did not inform the court that Mr. Robinson had

                     been brought in for questioning by the 47th Precinct detectives for the attempted

                     murder of Mr. Buari.

               e. The court was also not presented with, and did not consider, evidence that police

                     and prosecutors had coerced Mr. Robinson and his associates to falsely testify



                                                      61
       Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 62 of 74




                 against Mr. Buari by, for example, promising Mr. Robinson that he could

                 operate his drug operations in the precinct without “heat” from the police for

                 testifying against Mr. Buari, and threatening to charge Mr. Effort as an

                 accessory to the murders if he did not testify against Mr. Buari.

              f. But for the prosecution’s improper conduct at the pretrial hearing in knowingly

                 coercing false testimony, presenting false evidence at the hearing, and failing

                 to correct the false testimony, the court would have denied the prosecution’s

                 application to permit identification testimony at trial and the case against Mr.

                 Buari would have been dismissed.

        324. On or about October 11, 1995, the BCDAO further violated Mr. Buari’s rights by

causing his wrongful conviction through eliciting false testimony and withholding exculpatory

evidence.

              a. During Mr. Buari’s trial, the prosecution introduced false testimony against Mr.

                 Buari from Mr. Robinson and his drug-dealing associates, Mr. Seabrook, Mr.

                 Holder, Mr. Connor, Mr. Johnson, and Mr. Effort.

              b. The prosecutor was aware that admitting this false testimony would violate Mr.

                 Buari’s constitutional rights, but the prosecutor elicited the testimony anyway.

              c. The false testimony given by Mr. Robinson and his drug-dealing associates,

                 was the only evidence against Mr. Buari at trial.

              d. The prosecution also concealed material evidence at trial so that the jury would

                 not learn that the BCDAO and Detectives from the 47th Precinct had improperly

                 coerced Mr. Robinson and his drug-dealing associates, to give false testimony

                 implicating Mr. Buari in the murder of the Harris brothers.



                                                  62
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 63 of 74




               e. The aforementioned conduct of the BCDAO ADAs in knowingly presenting,

                  and failing to correct, false testimony at trial, failing to disclose information

                  favorable to the defense prior to or during the trial, and knowingly eliciting false

                  testimony, violated Mr. Buari’s constitutional rights to due process and a fair

                  trial under the Fifth, Sixth, and Fourteenth Amendments to the United States

                  Constitution.

       325.    On or about November 17, 2014, the BCDAO further violated Mr. Buari’s rights

by causing the denial of his motion to vacate his conviction through eliciting false testimony and

withholding exculpatory evidence.

               a. When the BCDAO learned that Mr. Buari was seeking to have his conviction

                  overturned based, inter alia, on Mr. Robinson’s and Mr. Effort’s testimony that

                  the prosecution had caused them to testify falsely at Mr. Buari’s trial and that

                  Mr. Robinson was the actual murderer of the Harris brothers, investigators

                  visited these witnesses and their families to coerce the witnesses into recanting

                  their exculpatory statements.

               b. The prosecution additionally withheld exculpatory evidence from the court,

                  including a recorded telephone call from Mr. Robinson to Mr. Harris in which

                  Mr. Robinson admitted to murdering the Harris brothers.

               c. The aforementioned conduct of the BCDAO personnel violated Mr. Buari’s

                  constitutional rights and caused him to remain wrongfully imprisoned.

       326.    The foregoing violations of Mr. Buari’s constitutional rights and his resultant

injuries were directly, foreseeably, proximately, and substantially caused by conduct chargeable




                                                    63
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 64 of 74




to Defendant City, amounting to deliberate indifference to the constitutional rights of persons,

including Mr. Buari, subject to prosecution by the BCDAO, namely:

               a. The BCDAO’s institution and implementation of plainly inadequate or

                   unlawful policies, procedures, regulations, practices, and customs concerning:

                        viii. The duty not to initiate a criminal prosecution that is not based on

                              probable cause;

                          ix. The duty not to create or to otherwise use false, misleading or

                              unreliable evidence, testimony, statements or arguments during

                              criminal proceedings;

                          x. The obligation to correct false, inaccurate, incomplete or misleading

                              evidence, testimony, statements and argument whenever such

                              misconduct is discovered to have occurred;

                          xi. The continuing obligation to timely and fully disclose material

                              favorable to the defense as set forth in Brady v. Maryland, 373 U.S.

                              83 (1963), Giglio v. United States, 450 U.S. 150 (1972), and

                              progeny; and

               b. The BCDAO’s deliberate indifference to the need (of which it has failed) to

                   adequately instruct train, supervise, and discipline its employees with respect

                   to such matters.

       327.    The aforesaid deliberate or de facto policies, procedures, regulations, practices and

customs, including the failure to properly instruct, train, supervise, and discipline employees with

regard thereto, were implemented or tolerated by policymaking officials for Defendant City,

including the Bronx County District Attorney and his delegates, who knew:



                                                    64
       Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 65 of 74




              a. To a moral certainty that such policies, procedures, regulations, practices and

                  customs concern issues that regularly arise in the investigation and prosecution

                  of criminal cases;

              b. That such issues present employees with difficult choices of the sort that

                  instruction, training, supervision, and discipline will make correct choices less

                  difficult and incentivize making correct choices;

              c. That the making of wrong choices by municipal employees concerning such

                  issues will frequently cause the deprivation of the constitutional rights of an

                  accused and cause him or her constitutional injury; and

              d. That employees of the BCDAO had a long history of making wrong choices in

                  such matters.

       328.   The aforementioned policymaking officials had the knowledge and the notice

alleged in the preceding paragraph, based upon:

              a. Numerous credible allegations, many of which were substantiated by judicial

                  decisions (some of which are listed in Exhibit A, attached hereto and

                  incorporated by reference), that the BCDAO ADAs had:

                        xii. Participated in the manufacturing of false testimony or evidence;

                       xiii. Presented or failed to correct false or misleading testimony and

                             argument;

                       xiv. Failed to disclose information favorable to the defense that was

                             required to be disclosed by the Constitutions and the laws of the

                             United States and of the State of New York; and




                                                   65
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 66 of 74




               b. The inherent obviousness of the need to train, supervise, and discipline ADAs

                   in their aforementioned constitutional obligations to counteract the inherent

                   pressure on prosecutors to obtain convictions.

       329.    At the time of Plaintiff’s prosecution, the Bronx County District Attorney’s

indifference to the aforementioned types of prosecutorial misconduct was evidenced by his failure

to: conduct internal disciplinary investigations; discipline the prosecutors who were known to

engage in such misconduct (including the prosecutors responsible for the misconduct found in the

judicial decisions listed in Exhibit A); or refer such individuals for possible discipline by the

Appellate Division’s Disciplinary or Grievance Committees.

       330.    Instead of disciplining such prosecutors for the aforementioned types of

prosecutorial misconduct, the Bronx County District Attorney’s policy, custom, or practice was to

give them raises, promotions and commendations, based in part on their record of securing

indictments, winning at trial and extracting guilty pleas, even in weak cases or cases (like Mr.

Buari’s) where reasonable grounds did not exist to believe the defendant committed the offense

charged.

       331.    Thus, prosecutors were incentivized to violate the constitutional rights of criminal

defendants, since they knew they were likely to be rewarded for winning but would suffer no

negative consequences if it ever became known that they were violating the rights of the defendants

they were prosecuting.

       332.    Further encouraging prosecutors to win at any cost was their knowledge that the

BCDAO had no employee handbook or other published procedure for disciplining prosecutors

who violated rules of behavior for criminal prosecutions.




                                                    66
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 67 of 74




       333.    Indeed, prosecutors were emboldened to violate basic constitutional provisions

protecting criminal defendants’ constitutional right to a fair trial by their knowledge that the Bronx

County District Attorney’s was willing to pursue or tolerate policies, customs, and practices that

brazenly violated criminal defendants’ fundamental constitutional rights.

       334.    Evidence of the Bronx County District Attorney’s deliberate indifference to

prosecutorial misconduct violative of a criminal defendants’ constitutional rights, including the

making of false or misleading arguments to a jury, and withholding information favorable to the

defense was uncovered during the civil rights litigation in Ramos v. City of New York, 285 A.D.2d

284 (1st Dept 2001), a case involving the wrongful conviction of a young man due to the knowing

use of false evidence and argument and Brady violations. During that litigation, discovery of

BCDAO personnel records, together with deposition testimony, showed that in approximately 72

cases where courts had found prosecutorial misconduct occurred (including the use of and failure

to correct false or misleading testimony and Brady violations), officials could only identify one

prosecutor from between 1975 and 1996 who had been disciplined in any respect for misbehavior

while prosecuting a criminal case.      Discovery also revealed that that the BCDAO had no

meaningful disciplinary policy, procedure, training, or practice: and that the BCDAO trained

prosecutors in blatantly unlawful practices to prevent disclosure of evidence favorable to criminal

defendants under Brady.

       335.    Further evidence of the Bronx County District Attorney’s deliberate indifference to

prosecutorial misconduct was uncovered in the companion lawsuits Poventud v. City of New York,

07 Civ. 3998 (DAB)(THK) (U.S.D.C. S.D.N.Y.) and Maldonado v. City of New York, No. 17568-

2004 (N.Y. Sup. Ct. Bronx Co. filed June 14, 2004), which also involved the knowing use of false

evidence and argument and committing Brady violations by the BCDAO. Counsel in these cases



                                                     67
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 68 of 74




reviewed personnel files for BCDAO cases where prosecutor misconduct had been found from

between 1989 through 2006 and did not discover any documentary evidence of disciplinary action

ever being taken against the prosecutors.

       336.    The discovery obtained in the Ramos, Poventud, and Maldonado lawsuits is

summarized in Joel B. Rudin, The Supreme Court Assumes Errant Prosecutors Will Be Disciplined

by Their Offices or the Bar: Three Case Studies That Prove That Assumption Wrong, 80 Fordham

L. Rev. 537, 544-558 (2011) (copy attached as Exhibit B), which is incorporated herein by

reference. Notwithstanding the disclosure and recognition of the unconstitutional prosecutorial

practices of the BCDAO that resulted from those cases, the Bronx County District Attorney’s

deliberately indifferent policies, customs, and practices continued.

       337.    The Bronx County District Attorney’s policy, custom and practice of approval

and/or ratification of, toleration and/or acquiescence in, or deliberate indifference to violations of

his Office’s constitutional obligations foreseeably encouraged such violations to continue and was

a substantial cause of the violations of Mr. Buari’s constitutional rights beginning with the

initiation of a criminal prosecution against him without probable cause and continuing throughout

his criminal proceedings and trial.

       338.    The aforesaid policies, procedures, regulations, practices, and customs of

Defendant City were collectively and individually a substantial factor in bringing about the

aforesaid violations of Mr. Buari’s rights under the Constitution and Laws of the United States and

in causing his damages.

       339.    Under the principles of municipal liability for federal civil rights violations, the

Bronx County District Attorney (or his authorized delegates) has final managerial responsibility

for training, instructing, supervising, and disciplining attorneys and other employees in his office



                                                     68
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 69 of 74




regarding their conduct in the prosecution of criminal matters, including but not limited to, their

obligations not to elicit or manufacture false or unreliable “evidence,” to make timely disclosure

of exculpatory evidence to the defense, to refrain from offering false or misleading evidence,

testimony mad argument during pretrial and trial proceedings, and to correct such false or

misleading evidence, testimony, and argument when they become aware of it.

        340.    The Bronx County District Attorney, personally and/or through his authorized

delegates, at all relevant times had final authority to promulgate and implement administrative and

managerial policies and procedures, including policies and procedures as to personnel hiring,

training, supervision, and discipline with respect to his Office’s performance of its duties.

        341.    The Bronx County District Attorney, at all relevant times, was and is an elected

officer of Bronx County, one of the constituent counties of Defendant City; the Office was and is

funded out of the City’s budget; and the Office was and is a New York City agency.

        342.    The Bronx County District Attorney was and is designated a “local officer,” rather

than a “state officer,” under New York Public Officers Law § 2; New York has provided by statute

(New York County Law §§ 53, 941) that Defendant City’s constituent counties (including Bronx

County), and hence Defendant City has liability for torts committed by County officers and

employees, such as the Bronx County District Attorney and his assistants, and Defendant City

represents such officers and employees in judicial proceedings and indemnifies them because they

are City officials.

        343.    The Bronx County District Attorney personally and/or through his authorized

delegates, at all relevant times, had final authority and constituted a City policymaker for whom

the City is liable, with respect to the above-mentioned areas.




                                                     69
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 70 of 74




       344.     During all times material to this Amended Complaint, the City, through its

policymakers, owed a duty to the public at large and to Mr. Buari, which such policymakers

knowingly and intentionally breached, or to which they were deliberately indifferent, to implement

policies, procedures, customs, and practices sufficient to prevent, deter, and avoid conduct by their

subordinates violating the aforementioned constitutional rights of criminal suspects or defendants

and of other members of the public.

       345.     By virtue of the foregoing, Defendant City is liable for having substantially caused

the foregoing violations of Mr. Buari’s constitutional rights and his resultant injuries.

                                      STATE LAW CLAIMS

                                           COUNT VIII
                                      Malicious Prosecution
              Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
            Viggiano, Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

       346.     Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows.

       347.     Defendants Dietz, Tracy, Price, Gottwin, Fortune, Wall, Schiffman, Viggiano,

Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10, despite knowing that probable

cause did not exist to prosecute Mr. Buari for murdering the Harris brothers, intentionally,

recklessly, and with malice caused Mr. Buari to be prosecuted and convicted for this crime.

Furthermore, these Defendants intentionally concealed and misrepresented to prosecutors, grand

jurors, the trial court, and courts of post-conviction hearings facts that further vitiated probable

cause against Mr. Buari, including the facts that the statements concerning Mr. Buari purportedly

made by Mr. Griffiths, Mr. Robinson, Mr. Connor, Mr. Johnson, Mr. Seabrook, Mr. Holder, and

Mr. Effort were the product of unduly suggestive identification and/or direct suggestion and/or

coercion.

                                                     70
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 71 of 74




       348.    Mr. Buari is completely innocent of murdering the Harris brothers. The prosecution

finally terminated in Mr. Buari’s favor on March 21, 2018 when the indictment was dismissed.

       349.    As a direct and proximate result of these Defendant’s actions, Mr. Buari spent

several years wrongly convicted and imprisoned and suffered the other grievous and continuing

damages and injuries set forth above.

                                          COUNT IX
             Intentional, Reckless, or Negligent Infliction of Emotional Distress
            Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
          Viggiano, Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

       350.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       351.    The improper, deliberate, and traumatizing conduct of Defendants Dietz, Tracy,

Price, Gottwin, Fortune, Wall, Schiffman, Viggiano, Karen, Lung, Coddington, Mignola, Does #

1-10, and Roes # 1-10 in deliberately causing, or recklessly disregarding the risk of causing, the

wrongful prosecution conviction, incarceration, and concomitant severe emotional distress, was

extreme and outrageous, and directly and proximately caused the grievous injuries and damages

set forth above.

       352.    In the alternative, Defendants Dietz, Tracy, Price, Gottwin, Fortune, Wall,

Schiffman, Viggiano, Karen,      Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

negligently and grossly negligently, and in breach of their duties owed to Mr. Buari to, inter alia,

to refrain from using suggestive techniques and/or direct suggestion and/or coercive techniques in

interviews and interrogations to obtain false witness statements, refrain from substantially and

unlawfully interfering with the defendant’s right to call witness, and otherwise act to deny Mr.

Buari due process of law, directly and proximately caused Mr. Buari to be maliciously prosecuted,

and wrongly imprisoned for nearly twenty-one years. Defendants’ actions unreasonably

                                                    71
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 72 of 74




endangered Mr. Buari’s physical health and safety, and caused him to suffer physical harm,

including physical ailments resulting from the circumstances and duration of his wrongful

incarceration.

       353.      These Defendants engaged in these acts within the scope of their employment.

       354.      These claims are tolled as these Defendants concealed from Mr. Buari – and still

are concealing to this day – their conduct giving rise to this cause of action.

                                            COUNT X
                                   Respondeat Superior Claim
                                Against Defendant City of New York

       355.      Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       356.      At all times relevant to this Complaint, Defendants Price, Gottwin, Fortune, Wall,

Dietz, Viggiano, Karen, Lung, Coddington, and Mignola, acted as agents of the City, in furtherance

of the business, including law enforcement functions, of the City, and within the scope of their

employment or agency with the City.

       357.      The conduct by which the Police Defendants committed the torts of malicious

prosecution, intentional, reckless or negligent infliction of emotional distress, and negligence was

not undertaken for the Defendant’s personal motives, but rather was undertaken while the

Defendants were on duty, carrying out their routine investigative functions as detectives,

investigators, and police officers.

       358.      Under the doctrine of respondeat superior, the City is liable for their agents’ state

law torts of malicious prosecution, intentional, reckless, or negligent infliction of emotional

distress, and negligence.




                                                      72
        Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 73 of 74




                                          COUNT XI
                                New York State Constitution
            Against Dietz, Tracy, Price, Gottwin, Neenan, Fortune, Wall, Shiffman,
          Viggiano, Karen, Lung, Coddington, Mignola, Does # 1-10, and Roes # 1-10

       359.    Plaintiff hereby incorporates by reference all the foregoing paragraphs and further

alleges as follows:

       360.    The conduct of Defendants Price, Gottwin, Fortune, Wall, Dietz, Viggiano, Karen,

Lung, Coddington, Mignola, described above, also violated Mr. Buari’s rights under the New York

State Constitution, Article I §§ 6 to due process of law.

       361.    Mr. Buari is completely innocent of the murdering of the Harris brothers. The

prosecution finally terminated in Mr. Buari favor on March 21, 2018, when the indictment was

dismissed.

       362.    As a direct and proximate result of these Defendants’ actions, Mr. Buari was

wrongly imprisoned for nearly twenty-one years and suffered other grievous and continuing

damages and injuries set forth above.

       363.    Defendant City is liable under respondeat superior for the actions of its employees

within the scope of their employment.




                                                     73
         Case 1:18-cv-12299-MKV Document 58 Filed 11/11/19 Page 74 of 74




         WHEREFORE, Mr. Buari prays as follows:

               (a)   That the Court award compensatory damages to him and against the
                     defendants, jointly and severally, in an amount to be determined at trial;

               (b)   That the Court award punitive damages to him against all individual
                     defendants, in an amount to be determined at trial, that will deter such
                     conduct by defendants in the future;

               (c)   For a trial by jury;

               (d)   For pre-judgment and post-judgment interest and recovery of his costs,
                     including reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988 for all 42
                     U.S.C. § 1983 claims; and

               (e)   For any and all other relief to which he may be entitled.

Dated:      New York, New York
            November 11, 2019                      /s/Marc A. Cannan
                                                   Marc A. Cannan (MC 0513)
                                                   BELDOCK LEVINE & HOFFMAN LLP
                                                   99 Park Avenue, 26th Floor
                                                   New York, New York 10016
                                                   (212) 490-0400

                                                   /s/Oscar Michelen
                                                   Oscar Michelen (OM 5199)
                                                   CUOMO LLC
                                                   200 Old Country Road
                                                   Mineola, New York 11501
                                                   (516) 741-3222

                                                   Attorneys for Plaintiff Calvin Buari




                                                  74
